


Exhibit 10.45

 

 

 

 

ADMINISTRATIVE SERVICES AGREEMENT

by and between

UNION FIDELITY LIFE INSURANCE COMPANY

and

GE GROUP LIFE ASSURANCE COMPANY

 

Effective as of May 24, 2004

 

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

Section 1.1.

Definitions

 

ARTICLE II

AUTHORITY

 

Section 2.1.

Appointment

 

Section 2.2.

Denial of Claims and Litigation

 

Section 2.3.

Service Managers

 

ARTICLE III

STANDARD FOR SERVICES; FACILITIES; SUBCONTRACTING

 

Section 3.1.

Standard for Services

 

Section 3.2.

Facilities and Personnel

 

Section 3.3.

Subcontracting

 

Section 3.4.

Consultation and Direction

 

ARTICLE IV

CLAIMS HANDLING

 

Section 4.1.

Claim Administration Services

 

Section 4.2.

Claims Settlement Account

 

ARTICLE V

BILLINGS AND COLLECTIONS

 

Section 5.1.

Billing and Collection Services

 

ARTICLE VI

UNDERWRITING

 

Section 6.1.

Underwriting Services

 

Section 6.2.

Underwriting Guidelines

 

ARTICLE VII

CERTAIN ACTIONS BY COMPANY

 

Section 7.1.

Filings

 

ARTICLE VIII

REGULATORY MATTERS AND AUDIT REPORTING

 

Section 8.1.

Regulatory Compliance and Reporting

 

Section 8.2.

Reporting and Accounting

 

Section 8.3.

Additional Reports and Updates

 

ARTICLE IX

BOOKS AND RECORDS

 

ARTICLE X

COOPERATION

 

ARTICLE XI

PRIVACY REQUIREMENTS

 

ARTICLE XII

CONSIDERATION FOR ADMINISTRATIVE SERVICES

 

ARTICLE XIII

INDEMNIFICATION

 

Section 13.1.

Indemnification

 

Section 13.2.

Indemnification Procedures

 

Section 13.3.

Procedures for Direct Claims

 

 

--------------------------------------------------------------------------------


 

Section 13.4.

Limited Liability

 

ARTICLE XIV

DURATION; TERMINATION

 

Section 14.1.

Duration

 

Section 14.2.

Termination

 

Section 14.3.

Transfer of Books and Records

 

ARTICLE XV

DISPUTE RESOLUTION

 

Section 15.1.

General Provisions

 

Section 15.2.

Consideration by Senior Executives

 

Section 15.3.

Mediation

 

Section 15.4.

Arbitration

 

ARTICLE XVI

MISCELLANEOUS PROVISIONS

 

Section 16.1.

Headings and Schedules

 

Section 16.2.

Notices

 

Section 16.3.

Successors and Assigns

 

Section 16.4.

Execution in Counterpart

 

Section 16.5.

Currency

 

Section 16.6.

Amendments

 

Section 16.7.

Governing Law

 

Section 16.8.

Entire Agreement; Severability

 

Section 16.9.

No Waiver; Preservation of Remedies

 

Section 16.10.

Third Party Beneficiary

 

Section 16.11.

Negotiated Agreement

 

Section 16.12.

Tax Exception to Any Confidentiality

 

Section 16.13.

Errors and Omissions

 

Section 16.14.

Interpretation

 

Section 16.15.

Survival

 

 

 

 

SCHEDULES

 

 

SCHEDULE A

Insurance Contracts

 

SCHEDULE B

Business Associate Addendum

 

SCHEDULE C

Expense Allowance for Administrative Services

 

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE SERVICES AGREEMENT

This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”), effective as of
May 24, 2004 (the “Effective Date”), is entered into by and between GE GROUP
LIFE ASSURANCE COMPANY, an insurance company organized under the laws of the
State of Connecticut (the “Administrator”), and UNION FIDELITY LIFE INSURANCE
COMPANY, an insurance company organized under the laws of the State of Illinois
(the “Company”).

RECITALS:

WHEREAS, the Company wishes to appoint the Administrator to provide
administrative services with respect to certain insurance policies and contracts
issued, assumed, reinsured or administered by the Company, and the Administrator
desires to provide such administrative services; and

WHEREAS, this Agreement is entered into in connection with an intercompany
reorganization among the Company, the Administrator and certain of their
Affiliates;

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.1.            DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (DEFINITIONS ARE APPLICABLE TO BOTH THE
SINGULAR AND THE PLURAL FORMS OF EACH TERM DEFINED IN THIS ARTICLE):

“Administrative Services” shall have the meaning specified in Article II.

“Administrator” shall have the meaning specified in the first paragraph of this
Agreement.

“Affiliate” means any other Person that directly or indirectly controls, is
controlled by, or is under common control with, the first Person.  “Control”
(including the terms, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

“Agreement” shall have the meaning specified in the first paragraph of this
Agreement.

“Allocated Loss Adjustment Expenses” means all costs, fees and expenses incurred
by the Company or its Affiliates in the investigation, adjustment, settlement or
defense of all claims or the monitoring, preservation or enforcement of rights,
interests or benefits arising out of or relating to the Insurance Contracts
(excluding office expenses and salaries of officials of the

--------------------------------------------------------------------------------


 

 

Company or its Affiliates or any other administrative or overhead expenses of
the Company or of its Affiliates), and court costs, and interest on any judgment
or award.  Allocated Loss Adjustment Expenses shall also include expenses
associated with an action by any entity for declaratory judgment filed in
connection with the Insurance Contracts.

“Applicable Law” means any federal, state, local or foreign law (including
common law), statute, ordinance, rule, regulation, order, writ, injunction,
judgment, permit, governmental agreement or decree applicable to a Person or any
of such Person’s subsidiaries, properties, assets, or to such Person’s officers,
directors, managing directors, employees or agents in their capacity as such.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the States of Illinois or Connecticut are required or
authorized by law to be closed.

“Claims Settlement Account” shall have the meaning specified in Section 4.2(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“CPR” shall have the meaning specified in Section 15.3.

“CPR Arbitration Rules” shall have the meaning specified in Section 15.4(a).

“Damage” or “Damages” shall have the meaning set forth in Section 13.1(a).

“Direct Claim” shall have the meaning specified in Section 13.3.

“Direct Expenses” shall have the meaning specified in Article XII.

“Dispute” shall have the meaning specified in Section 15.1(a).

“Effective Date” shall have the meaning specified in the first paragraph of this
Agreement.

“Expense Allowance” shall have the meaning specified in Article XII.

“Force Majeure” means any acts or omissions of any civil or military authority,
acts of God, acts or omissions of the Company, fires, strikes or other labor
disturbances, equipment failures, fluctuations or non-availability of electrical
power, heat, light, air conditioning or telecommunications equipment, or any
other act, omission or occurrence beyond the Administrator’s reasonable control,
irrespective of whether similar to the foregoing enumerated acts, omissions or
occurrences.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Authority” means any foreign or national government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

2

--------------------------------------------------------------------------------


 

“Indemnified Party” shall have the meaning specified in Section 13.2(a).

“Indemnifying Party” shall have the meaning specified in Section 13.2(a).

“Initial Notice” shall have the meaning specified in Section 15.2.

“Insurance Contracts” means collectively the group and individual insurance
policies or contracts directly issued by the Company (direct policies) or
reinsured by the Company (reinsured policies), or administered by the Company
(administered policies), any of which are in effect or which have incurred or
open claims on the Effective Date, including renewals of any non-cancelable or
guaranteed renewable policies or contracts, which were administered by the
Administrator prior to the Effective Date.  The Insurance Contracts include
those identified in Schedule A.

“Loss” or “Losses” means the amount of liability paid or payable by the Company
with respect to claims, losses, liabilities, damages, deficiencies, costs or
expenses, including without limitation, any settlements or compromises or
disputed claims, arising under the Insurance Contracts.

“Minimum Claims Settlement Amount” shall have the meaning specified in Section
4.2(b).

“Overhead Expenses”  shall have the meaning specified in Article XII.

“Person” means any natural person, firm, limited liability company, general
partnership, limited partnership, joint venture, association, corporation,
trust, Governmental Authority or other entity.

“Response” shall have the meaning specified in Section 15.2.

“Service Costs”  shall have the meaning specified in Article XII.

“Subcontractor” shall have the meaning specified in Section 3.3.

“Tax” means all taxes, charges, fees, levies or other assessments, including,
without limitation, any net income tax or franchise tax based on net income, any
alternative or add-on minimum taxes, any gross income, gross receipts, premium,
sales, use, ad valorem, value added, transfer, profits, license, payroll,
employment, withholding, excise, severance, stamp, occupation, property,
environmental or windfall profit tax, custom duty or other tax, governmental fee
or other like assessment.

“Termination Date” means the effective date of any termination of this Agreement
as provided in Article XIV.

 

3

--------------------------------------------------------------------------------


 


ARTICLE II


AUTHORITY


SECTION 2.1.            APPOINTMENT.  THE COMPANY HEREBY APPOINTS THE
ADMINISTRATOR, AND THE ADMINISTRATOR HEREBY ACCEPTS APPOINTMENT, TO PROVIDE AS
AN INDEPENDENT CONTRACTOR OF THE COMPANY, FROM AND AFTER THE EFFECTIVE DATE, ALL
OF THE ADMINISTRATIVE SERVICES WITH RESPECT TO THE INSURANCE CONTRACTS THAT THE
ADMINISTRATOR IS PROVIDING TO THE COMPANY AS OF THE EFFECTIVE DATE, INCLUDING
THOSE SET FORTH IN THIS AGREEMENT (THE “ADMINISTRATIVE SERVICES”), ALL ON THE
TERMS AS SET FORTH IN THIS AGREEMENT.  IN PROVIDING THE ADMINISTRATIVE SERVICES,
THE ADMINISTRATOR (OR THE SUBCONTRACTOR) SHALL HANDLE ALL MATTERS, INCLUDING BUT
NOT LIMITED TO THE BILLING AND COLLECTION OF PREMIUMS AND REINSURANCE PREMIUMS,
THE DEFENSE, ADJUSTMENT, SETTLEMENT AND PAYMENT OF ALL CLAIMS ARISING UNDER THE
INSURANCE CONTRACTS, AS MORE FULLY DESCRIBED BELOW, AND ANY OTHER REQUIRED
BUSINESS SUPPORT SERVICES PROVIDED TO THE COMPANY AS OF THE EFFECTIVE DATE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE
COMPANY SHALL HAVE THE RIGHT TO DIRECT THE ADMINISTRATOR TO PERFORM ANY ACTION
NECESSARY RELATING TO THE INSURANCE CONTRACTS OR THE POLICYHOLDER AND CLAIM
SERVICING THEREOF TO COMPLY WITH APPLICABLE LAW, OR TO CEASE PERFORMING ANY
ACTION THAT CONSTITUTES A VIOLATION OF APPLICABLE LAW.


SECTION 2.2.            DENIAL OF CLAIMS AND LITIGATION.   (A) THE ADMINISTRATOR
AGREES THAT IT WILL PROVIDE PROMPT NOTICE TO THE COMPANY OF ITS INTENTION TO
DENY A CLAIM OR TERMINATE BENEFITS WITH RESPECT TO ANY INSURANCE CONTRACT IN THE
FORM AND MANNER SPECIFIED IN WRITING BY THE COMPANY (WHICH WRITING BY THE
COMPANY SHALL BE IN ACCORDANCE WITH SECTION 16.2), ALONG WITH COPIES OF ALL
REPORTS OF INVESTIGATION WITH RESPECT THERETO.  THE ADMINISTRATOR SHALL
THEREAFTER NOT DENY SUCH CLAIM OR TERMINATE SUCH BENEFITS WITHOUT THE APPROVAL
OF THE COMPANY, PROVIDED THAT THE ADMINISTRATOR MAY DENY SUCH CLAIM OR TERMINATE
SUCH BENEFITS WITHOUT THE APPROVAL OF THE COMPANY IF THE COMPANY FAILS TO
RESPOND OR FAILS TO RESPOND WITHIN A REASONABLE TIME PERIOD SUCH AS TO ALLOW THE
ADMINISTRATOR TO ACT AS REQUIRED BY ANY APPLICABLE LAW.


(B)           THE ADMINISTRATOR AGREES THAT IT WILL PROVIDE PROMPT NOTICE TO THE
COMPANY OF ANY LITIGATION ARISING WITH RESPECT TO AN INSURANCE CONTRACT OF WHICH
IT BECOMES AWARE, ALONG WITH COPIES OF ALL PLEADINGS WITH RESPECT THERETO.  THE
COMPANY SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO PARTICIPATE JOINTLY WITH
THE ADMINISTRATOR IN THE INVESTIGATION, ADJUSTMENT OR DEFENSE OF SUCH LITIGATION
AND MAY, UPON WRITTEN NOTICE TO THE COMPANY, ASSUME THE DEFENSE THEREOF WITH
COUNSEL SELECTED BY THE COMPANY.  IF THE COMPANY ASSUMES SUCH DEFENSE, THE
ADMINISTRATOR SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE,  TO PARTICIPATE JOINTLY
WITH THE COMPANY IN THE DEFENSE THEREOF.


SECTION 2.3.            SERVICE MANAGERS.  THE ADMINISTRATOR AND THE COMPANY
WILL EACH DESIGNATE A SERVICES ACCOUNT MANAGER (RESPECTIVELY, THE “ADMINISTRATOR
SERVICES MANAGER” AND THE “COMPANY SERVICES MANAGER” AND COLLECTIVELY, THE
“SERVICES MANAGERS”) WHO WILL BE DIRECTLY RESPONSIBLE FOR COORDINATING AND
MANAGING THE ADMINISTRATIVE SERVICES AND OTHER OBLIGATIONS OF THE PARTIES
HEREUNDER.  THE ADMINISTRATOR SERVICES MANAGER WILL HAVE AUTHORITY TO ACT ON THE
ADMINISTRATOR’S BEHALF WITH RESPECT TO THE ADMINISTRATIVE SERVICES AND THE
ADMINISTRATOR’S OBLIGATIONS HEREUNDER.  THE COMPANY SERVICES MANAGER SHALL HAVE
THE AUTHORITY TO ACT ON THE COMPANY’S BEHALF WITH RESPECT TO THE ADMINISTRATIVE
SERVICES AND THE COMPANY’S OBLIGATIONS HEREUNDER.  THE SERVICES MANAGERS SHALL
COOPERATE IN GOOD FAITH TO ESTABLISH THE

 

4

--------------------------------------------------------------------------------


 


MANNER AND TIMING FOR PROVIDING SUCH INFORMATION.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 16.2, ANY REQUESTS FOR CONSENT, CONSENT OR APPROVAL OR
OTHER NOTICE MAY BE MADE IN WRITING AS BETWEEN THE SERVICES MANAGERS IF THE
SERVICE MANAGERS AGREE IN ADVANCE THAT THE PROVISIONS OF SECTION 16.2 DO NOT
APPLY TO SUCH REQUEST, CONSENT OR APPROVAL OR OTHER NOTICE.  EITHER PARTY, FROM
TIME TO TIME, MAY DESIGNATE A REPLACEMENT SERVICE MANAGER FOR THE EXISTING
SERVICE MANAGER, GIVING NOTICE IN ACCORDANCE WITH SECTION 16.2.

 

 


ARTICLE III


STANDARD FOR SERVICES; FACILITIES; SUBCONTRACTING


SECTION 3.1.            STANDARD FOR SERVICES.  THE ADMINISTRATOR SHALL PROVIDE
THE ADMINISTRATIVE SERVICES IN GOOD FAITH AND WITH THE CARE, SKILL, PRUDENCE AND
DILIGENCE OF A PERSON EXPERIENCED IN PROVIDING SUCH SERVICES.  THE ADMINISTRATOR
SHALL PROVIDE THE ADMINISTRATIVE SERVICES (I) IN ACCORDANCE WITH THE TERMS OF
THE INSURANCE CONTRACTS, (II) IN ACCORDANCE WITH THE APPLICABLE TERMS OF THIS
AGREEMENT, (III) IN COMPLIANCE WITH APPLICABLE LAW AND, SUBJECT TO THE
FOREGOING, (IV) IN THE SAME MANNER AS IT CONDUCTS ITS OWN BUSINESS NOT SUBJECT
TO THIS AGREEMENT AND (V) IN ACCORDANCE WITH THE ADMINISTRATOR’S ADMINISTRATIVE
PERFORMANCE STANDARDS IN EFFECT ON THE DATE HEREOF, WITH SUCH REVISIONS TO SUCH
STANDARDS AS ARE NO LESS FAVORABLE TO THE COMPANY THAN THE ADMINISTRATOR’S
STANDARDS IN EFFECT ON THE DATE HEREOF.  NOTWITHSTANDING THE FOREGOING, THE
PARTIES MAY, FROM TIME TO TIME, MUTUALLY DEVELOP SPECIFIC AND/OR DIFFERENT
STANDARDS FOR PROVIDING SUCH ADMINISTRATIVE SERVICES WITH RESPECT TO THE
INSURANCE CONTRACTS.


SECTION 3.2.            FACILITIES AND PERSONNEL.  THE ADMINISTRATOR SHALL AT
ALL TIMES MAINTAIN SUFFICIENT FACILITIES AND TRAINED PERSONNEL OF THE KIND
NECESSARY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
PERFORMANCE STANDARDS SET FORTH HEREIN.


SECTION 3.3.            SUBCONTRACTING.  THE ADMINISTRATOR MAY SUBCONTRACT FOR
THE PERFORMANCE OF ANY ADMINISTRATIVE SERVICE OR SERVICES TO (I) ANY PROPERLY
LICENSED AFFILIATED OR UNAFFILIATED THIRD PARTY ADMINISTRATOR OR (II) ANY
PROPERLY LICENSED AFFILIATE INSURANCE COMPANY OR (III) ANY OTHER PERSON (IN
CONNECTION WITH ACTIVITIES NOT REQUIRING A LICENSE) WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD (IN EACH
CASE, THE “SUBCONTRACTOR”); PROVIDED, THAT, NOTWITHSTANDING ANY OTHER PROVISION
OF THIS SECTION 3.3, THE ADMINISTRATOR MAY CONTINUE TO USE ANY SUBCONTRACTOR
UTILIZED BY THE ADMINISTRATOR IN CONNECTION WITH THE INSURANCE CONTRACTS ON THE
EFFECTIVE DATE; AND PROVIDED, FURTHER, THAT NO SUCH SUBCONTRACTING SHALL RELIEVE
THE ADMINISTRATOR FROM ANY OF ITS OBLIGATIONS OR LIABILITIES HEREUNDER, AND THE
ADMINISTRATOR SHALL REMAIN RESPONSIBLE FOR ALL OBLIGATIONS OR LIABILITIES OF
SUCH SUBCONTRACTOR WITH REGARDS TO THE PROVIDING OF SUCH ADMINISTRATIVE SERVICE
OR SERVICES AS IF PROVIDED BY THE ADMINISTRATOR.


SECTION 3.4.            CONSULTATION AND DIRECTION.  FROM TIME TO TIME, AS IS
COMMERCIALLY REASONABLE, THE ADMINISTRATOR MAY SEEK DIRECTION FROM THE COMPANY,
INCLUDING THE COMPANY SERVICE MANAGER, IN CONNECTION WITH THE ADMINISTRATIVE
SERVICES.  THE COMPANY, INCLUDING THE COMPANY SERVICES MANAGER, MAY PROVIDE SUCH
DIRECTION, AT THE COMPANY’S SOLE DISCRETION.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CLAIMS HANDLING

 

The Administrative Services with respect to claims and claims for benefits
including claims outstanding on the Effective Date, shall include the following:


SECTION 4.1.            CLAIM ADMINISTRATION SERVICES.  THE ADMINISTRATOR SHALL
ACKNOWLEDGE, CONSIDER, REVIEW, INVESTIGATE, DENY, SETTLE, PAY OR OTHERWISE
DISPOSE OF EACH CLAIM AND CLAIM FOR BENEFITS REPORTED UNDER EACH INSURANCE
CONTRACT (EACH, A “CLAIM” AND COLLECTIVELY THE “CLAIMS”).


SECTION 4.2.            CLAIMS SETTLEMENT ACCOUNT.  (A)  ON THE EFFECTIVE DATE,
THE COMPANY SHALL ESTABLISH A SEPARATE FIDUCIARY BANK ACCOUNT (THE “CLAIMS
SETTLEMENT ACCOUNT”) IN ITS OWN NAME FOR THE PAYMENT OF CLAIMS AND SHALL
AUTHORIZE TWO SIGNATORIES WHO SHALL BE EMPLOYED BY THE ADMINISTRATOR AND
APPROVED BY THE COMPANY IN WRITING TO ISSUE CHECKS IN THE NAME OF THE COMPANY. 
THE COMPANY SHALL FUND SUCH ACCOUNT FOR PAYMENT OF CLAIMS IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.2(B).  THE CLAIMS SETTLEMENT ACCOUNT SHALL BE THE
PROPERTY OF THE COMPANY AND ANY INTEREST EARNED ON THE CLAIMS SETTLEMENT ACCOUNT
SHALL BELONG TO THE COMPANY.  THE CLAIMS SETTLEMENT ACCOUNT SHALL BE
ADMINISTERED BY THE ADMINISTRATOR IN A FIDUCIARY CAPACITY AND SHALL BE USED
SOLELY BY THE ADMINISTRATOR TO MAKE PAYMENTS OF CLAIMS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


(B)           THE COMPANY SHALL FUND THE CLAIMS SETTLEMENT ACCOUNT ON OR BEFORE
THE FIFTH (5TH) DAY OF EACH MONTH IN AMOUNTS AGREED BY THE COMPANY AND THE
ADMINISTRATOR FROM TIME TO TIME IN AMOUNTS SUFFICIENT TO PROVIDE FUNDS TO THE
ADMINISTRATOR FOR THE PAYMENT OF CLAIMS DURING THE NEXT THIRTY (30) DAYS, OR
SUCH OTHER AMOUNT AS MAY BE MUTUALLY AGREED BY THE PARTIES (EACH MINIMUM FUNDING
AMOUNT AS AGREED FROM TIME TO TIME SHALL BE REFERRED TO AS A “MINIMUM CLAIMS
SETTLEMENT AMOUNT”).  IN ADDITION, THE COMPANY SHALL DEPOSIT TO THE CLAIMS
SETTLEMENT ACCOUNT SUCH ADDITIONAL AMOUNTS AS MAY BE REQUIRED TO KEEP THE
BALANCE OF SUCH ACCOUNT ABOVE ZERO AT ALL TIMES.


(C)           THE ADMINISTRATOR SHALL KEEP TRUE AND COMPLETE RECORDS, IN
ACCORDANCE WITH APPLICABLE LAW AND ITS RECORD MANAGEMENT PRACTICES IN EFFECT
FROM TIME TO TIME FOR THE ADMINISTRATOR’S INSURANCE BUSINESS NOT COVERED BY THIS
AGREEMENT, CLEARLY RECORDING THE DEPOSITS IN AND WITHDRAWALS FROM THE CLAIMS
SETTLEMENT ACCOUNT, INCLUDING RECORDS RELATING TO THE PAYMENT OF CLAIMS FROM THE
CLAIM SETTLEMENT ACCOUNT.  THE ADMINISTRATOR WILL MAKE AVAILABLE TO THE COMPANY
OR ITS DESIGNATED REPRESENTATIVE, OR SHALL FURNISH TO THE COMPANY OR ITS
DESIGNATED REPRESENTATIVE, UPON REQUEST OF THE COMPANY OR ITS DESIGNATED
REPRESENTATIVE, COPIES OF ALL SUCH RECORDS.  ALL COPIES FURNISHED IN THE
ORDINARY COURSE OF BUSINESS SHALL BE FURNISHED BY THE ADMINISTRATOR AT THE
ADMINISTRATOR’S COST, WHICH SHALL BE INCLUDED IN THE EXPENSE ALLOWANCE.  ANY
EXTRAORDINARY COSTS REASONABLY INCURRED BY THE ADMINISTRATOR IN RESPONSE TO
REQUESTS FROM THE COMPANY SHALL BE REIMBURSED BY THE COMPANY.


(D)           WITHIN THIRTY (30) DAYS AFTER EACH CALENDAR MONTH (OR MORE
FREQUENTLY AS MUTUALLY AGREED BY THE PARTIES), THE ADMINISTRATOR SHALL RENDER A
COMPLETE ACCOUNTING TO THE COMPANY DETAILING ALL TRANSACTIONS WITH RESPECT TO
THE CLAIMS SETTLEMENT ACCOUNT, IN SUCH FORM AS AGREED BY THE PARTIES.

 

6

--------------------------------------------------------------------------------


 


(E)           THE PARTIES AGREE TO DELIVER TO THE DEPOSITORY BANK SUCH
DEPOSITORY RESOLUTIONS, SIGNATURE CARDS, AND OTHER DOCUMENTS AS MAY BE REQUESTED
OF THEM IN ORDER TO USE SUCH ACCOUNTS AT THE DEPOSITORY BANK IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 4.2.


(F)            UPON A TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE XIV, THE
COMPANY SHALL CLOSE THE CLAIMS SETTLEMENT ACCOUNT AND ANY CLOSING BALANCE
THEREIN SHALL BE THE PROPERTY OF THE COMPANY.  THE ADMINISTRATOR’S CLAIMS
PAYMENT AUTHORITY UNDER THIS AGREEMENT SHALL TERMINATE IMMEDIATELY UPON
TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE XIV.  UPON TERMINATION OF ITS
AUTHORITY TO PAY CLAIMS, THE ADMINISTRATOR SHALL PROMPTLY RETURN TO THE COMPANY
ALL UNUSED CHECK STOCK HELD BY IT IN CONNECTION WITH THIS AGREEMENT.


ARTICLE V


BILLINGS AND COLLECTIONS


SECTION 5.1.            BILLING AND COLLECTION SERVICES.  (A)  THE ADMINISTRATOR
SHALL ASSUME ALL RESPONSIBILITY FOR BILLING AND COLLECTING PREMIUMS AND
REINSURANCE PREMIUMS AND OTHER AMOUNTS PAYABLE WITH RESPECT TO THE INSURANCE
CONTRACTS.  THE RISK OF LOSS, THEFT OR DESTRUCTION OF PREMIUMS AND SUCH OTHER
AMOUNTS WITH RESPECT TO THE INSURANCE CONTRACTS SHALL BE BORNE SOLELY BY THE
COMPANY.  THE ADMINISTRATOR SHALL HOLD ANY PREMIUMS, DEPOSITS OR OTHER AMOUNTS
COLLECTED WITH RESPECT TO THE INSURANCE CONTRACTS IN A FIDUCIARY CAPACITY FOR
THE BENEFIT OF THE COMPANY.


(B)           THE ADMINISTRATOR SHALL PROMPTLY, BUT IN NO EVENT LATER THAN THREE
(3) BUSINESS DAYS AFTER RECEIPT, DEPOSIT SUCH PREMIUMS, REINSURANCE PREMIUMS, OR
OTHER AMOUNTS IN THE CLAIMS SETTLEMENT ACCOUNT.  THE ADMINISTRATOR MAY NOT
COMMINGLE, AND SHALL NOT PERMIT ANY COMMINGLING OF, ANY FUNDS DEPOSITED IN THE
CLAIMS SETTLEMENT ACCOUNT WITH ANY OTHER FUNDS.


ARTICLE VI


UNDERWRITING


SECTION 6.1.            UNDERWRITING SERVICES.  SUBJECT TO SECTION 6.2, THE
ADMINISTRATOR SHALL PERFORM ALL NECESSARY UNDERWRITING WITH RESPECT TO THE
RENEWAL OF THE INSURANCE CONTRACTS, IF ANY.


SECTION 6.2.            UNDERWRITING GUIDELINES.  ALL INSURANCE UNDERWRITING
SERVICES PROVIDED BY THE ADMINISTRATOR PURSUANT TO THIS AGREEMENT WITH RESPECT
TO THE INSURANCE CONTRACTS SHALL BE IN ACCORDANCE WITH ANY WRITTEN UNDERWRITING
GUIDELINES AND CRITERIA PROVIDED TO THE ADMINISTRATOR BY THE COMPANY.


ARTICLE VII


CERTAIN ACTIONS BY COMPANY


SECTION 7.1.            FILINGS.  THE COMPANY SHALL PREPARE AND TIMELY FILE ANY
FILINGS REQUIRED TO BE MADE WITH ANY GOVERNMENTAL AUTHORITY THAT RELATE TO THE
COMPANY GENERALLY AND NOT JUST TO THE INSURANCE CONTRACTS, INCLUDING FILINGS
WITH GUARANTY ASSOCIATIONS AND FILINGS AND PREMIUM TAX


7

--------------------------------------------------------------------------------



 


RETURNS WITH TAXING AUTHORITIES.  THE ADMINISTRATOR SHALL, IN A TIMELY FASHION
IN LIGHT OF THE DATES SUCH FILINGS BY THE COMPANY ARE REQUIRED, PROVIDE TO THE
COMPANY ALL INFORMATION IN THE POSSESSION OF THE ADMINISTRATOR WITH RESPECT TO
THE INSURANCE CONTRACTS THAT MAY BE REASONABLY REQUIRED FOR THE COMPANY TO
PREPARE SUCH FILINGS AND TAX RETURNS.  THE PARTIES SHALL COOPERATE IN GOOD FAITH
TO ESTABLISH THE MANNER AND TIMING FOR PROVIDING SUCH INFORMATION.


ARTICLE VIII


REGULATORY MATTERS AND AUDIT REPORTING


SECTION 8.1.            REGULATORY COMPLIANCE AND REPORTING.  THE ADMINISTRATOR
SHALL PROVIDE TO THE COMPANY SUCH INFORMATION WITH RESPECT TO THE INSURANCE
CONTRACTS AS IS REQUIRED TO SATISFY ALL CURRENT AND FUTURE INFORMATIONAL
REPORTING, PRIOR APPROVAL AND ANY OTHER REQUIREMENTS IMPOSED BY ANY GOVERNMENTAL
AUTHORITY.  UPON THE REASONABLE REQUEST OF THE COMPANY, THE ADMINISTRATOR SHALL
TIMELY PREPARE SUCH REPORTS AND SUMMARIES, INCLUDING STATISTICAL SUMMARIES, AS
ARE NECESSARY OR USEFUL TO SATISFY ANY REQUIREMENTS IMPOSED BY A GOVERNMENTAL
AUTHORITY UPON THE COMPANY WITH RESPECT TO THE INSURANCE CONTRACTS.  IN
ADDITION, THE ADMINISTRATOR, UPON THE REASONABLE REQUEST OF THE COMPANY SHALL
PROMPTLY PROVIDE TO THE COMPANY COPIES OF ALL EXISTING RECORDS RELATING TO THE
INSURANCE CONTRACTS (INCLUDING, WITH RESPECT TO RECORDS MAINTAINED IN MACHINE
READABLE FORM, HARD COPIES) THAT ARE NECESSARY TO SATISFY SUCH REQUIREMENTS. 
ALL COPIES OF RECORDS FURNISHED IN THE ORDINARY COURSE OF BUSINESS SHALL BE
FURNISHED BY THE ADMINISTRATOR AT THE ADMINISTRATOR’S COST.  ANY EXTRAORDINARY
COSTS REASONABLY INCURRED BY THE ADMINISTRATOR IN RESPONSE TO REQUESTS FROM THE
COMPANY SHALL BE REIMBURSED BY THE COMPANY.  AMONG OTHER RESPONSIBILITIES:

(I)                                     THE ADMINISTRATOR SHALL PROMPTLY PREPARE
AND FURNISH TO GOVERNMENTAL AUTHORITIES ALL REPORTS AND RELATED SUMMARIES
(INCLUDING, WITHOUT LIMITATION, STATISTICAL SUMMARIES), CERTIFICATES OF
COMPLIANCE AND OTHER REPORTS REQUIRED OR REQUESTED BY A GOVERNMENTAL AUTHORITY.

(II)                                  THE ADMINISTRATOR SHALL ASSIST THE COMPANY
AND COOPERATE WITH THE COMPANY IN DOING ALL THINGS NECESSARY, PROPER OR
ADVISABLE, IN THE MOST EXPEDITIOUS MANNER PRACTICABLE IN CONNECTION WITH ANY AND
ALL MARKET CONDUCT OR OTHER GOVERNMENTAL AUTHORITY EXAMINATIONS RELATING TO THE
INSURANCE CONTRACTS.


SECTION 8.2.            REPORTING AND ACCOUNTING.  THE ADMINISTRATOR SHALL
ASSUME THE REPORTING AND ACCOUNTING OBLIGATIONS SET FORTH BELOW:

(I)                                     AS SOON AS PRACTICABLE BUT NOT MORE THAN
FORTY (40) DAYS AFTER THE END OF EACH CALENDAR QUARTER THAT THIS AGREEMENT IS IN
EFFECT (OR MORE FREQUENTLY AS MUTUALLY AGREED BY THE PARTIES), THE ADMINISTRATOR
SHALL TIMELY PROVIDE TO THE COMPANY REPORTS AND SUMMARIES OF TRANSACTIONS (AND,
UPON REQUEST OF THE COMPANY, DETAILED SUPPORTING RECORDS) RELATED TO THE
INSURANCE CONTRACTS AS MAY BE REASONABLY REQUIRED FOR USE IN CONNECTION WITH THE
PREPARATION OF THE COMPANY’S STATUTORY AND GAAP FINANCIAL STATEMENTS, TAX
RETURNS AND OTHER REQUIRED FINANCIAL REPORTS AND TO COMPLY WITH THE

 

8

--------------------------------------------------------------------------------


 

 

REQUIREMENTS OF THE REGULATORY AUTHORITIES HAVING JURISDICTION OVER THE COMPANY,
INCLUDING ALL PREMIUM WRITTEN AND EARNED AND ALL LOSSES AND ALLOCATED LOSS
ADJUSTMENT EXPENSES RESERVED, PAID, AND OUTSTANDING.  THE PARTIES SHALL
COOPERATE IN GOOD FAITH TO ESTABLISH THE MANNER FOR THE PROVIDING OF SUCH
REPORTS.

(II)                                  THE ADMINISTRATOR SHALL TIMELY PROVIDE TO
THE COMPANY REPORTS OR SUMMARIES (AND, UPON THE REQUEST OF THE COMPANY, DETAILED
SUPPORTING RECORDS THEREFOR) RELATED TO THE PAYMENT OF COMMISSIONS UNDER THE
INSURANCE CONTRACTS.

(III)                               AS SOON AS PRACTICABLE BUT NOT MORE THAN
FORTY (40) DAYS AFTER THE END OF EACH CALENDAR QUARTER THAT THIS AGREEMENT IS IN
EFFECT (OR MORE FREQUENTLY AS MUTUALLY AGREED BY THE PARTIES), THE ADMINISTRATOR
SHALL REPORT TO THE COMPANY THE AMOUNT OF STATUTORY RESERVES THAT THE COMPANY IS
REQUIRED TO MAINTAIN IN CONNECTION WITH THE INSURANCE CONTRACTS AS OF THE
QUARTER END.

(IV)                              THE ADMINISTRATOR SHALL TIMELY PROVIDE NOTICE
TO THE COMPANY OF ANY CHANGES IN THE RESERVE METHODOLOGY USED BY THE
ADMINISTRATOR IN CALCULATING STATUTORY RESERVES FOR THE INSURANCE CONTRACTS.


SECTION 8.3.            ADDITIONAL REPORTS AND UPDATES.  FOR SO LONG AS THIS
AGREEMENT REMAINS IN EFFECT, EACH PARTY SHALL PERIODICALLY FURNISH TO THE OTHER
SUCH OTHER REPORTS AND INFORMATION AS MAY BE REASONABLY REQUIRED BY SUCH OTHER
PARTY FOR REGULATORY, TAX OR SIMILAR PURPOSES AND REASONABLY AVAILABLE TO IT.


ARTICLE IX


BOOKS AND RECORDS

The Administrator shall maintain accurate and complete books, records, files and
accounts of all transactions and matters with respect to the Insurance Contracts
and the administration thereof in accordance with (i) Applicable Law, and
(ii) its record management practices in effect from time to time for the
Administrator’s insurance business not covered by this Agreement.  The books and
records must be maintained for the term of this Agreement or for as long
thereafter as any rights or obligations of any party survives or the
Administrator reasonably needs access to such records for regulatory, tax or
similar purposes.  The Administrator shall maintain the confidentiality of such
books and records, including compliance with Article XI.  All such books and
records pertaining to an Insurance Contract shall be the property of the Company
and shall be made available to the Company, its auditors or other designees, and
regulatory agencies, during normal business hours and at any other time on
reasonable notice, for review, audit, inspection, examination and reproduction.

The parties to this Agreement and their designated representatives may upon
reasonable notice inspect, at the offices of the Administrator or the Company
where such records are located, the papers and any and all other books or
documents of the Administrator or the Company reasonably relating to this
Agreement, including the Insurance Contracts, and shall

 

9

--------------------------------------------------------------------------------


 

have access to appropriate employees and representatives of the other party, in
each case during normal business hours for such period as this Agreement is in
effect or for as long thereafter as any rights or obligations of any party
survives or the Administrator or the Company reasonably need access to such
records for regulatory, tax or similar purposes.  The information obtained shall
be used only for purposes relating to the transactions contemplated under this
Agreement.


ARTICLE X


COOPERATION

Each party hereto shall cooperate fully with the other in all reasonable
respects in order to accomplish the objectives of this Agreement including
making available to each their respective officers and employees for interviews
and meetings with Governmental Authorities and furnishing any additional
assistance, information and documents as may be reasonably requested by a party
from time to time.


ARTICLE XI


PRIVACY REQUIREMENTS

In providing the Administrative Services provided for under this Agreement, and
in connection with maintaining, administering, handling and transferring the
data of the policyholders and other recipients of benefits under the Insurance
Contracts, the Administrator shall, and shall cause its Affiliates and any
permitted Subcontractors to, comply with all confidentiality and security
obligations applicable to them, in connection with the collection, use,
disclosure, maintenance and transmission of personal, private, health or
financial information about individual policyholders or benefit recipients,
including the provisions of privacy policies under which such information was
gathered, those laws currently in place and which may become effective during
the term of this Agreement, including the Gramm-Leach-Bliley Act, the Health
Insurance Portability and Accountability Act of 1996 and any other Applicable
Laws.  The Administrator shall entitle the Company and its agents and
representatives, the Commissioner of Health and Human Services and such other
Governmental Authorities to the extent required by Applicable Law, to audit the
Administrator’s compliance herewith.  The Administrator shall also enable
individual subjects of personally identifiable information, upon request from
such individuals, to review and correct information maintained by the
Administrator about them, and to restrict use of such information.  The
Administrator shall promptly report to the Company any violation of this
provision of which the Administrator becomes aware.  Unless required by
Applicable Law, the Administrator shall not during the term of this Agreement,
modify the privacy policies under which information utilized by the
Administrator in administering the Insurance Contracts is gathered, without the
Company’s prior written consent, which consent shall not be unreasonably
withheld.  The parties hereto agree to comply with the terms of the Business
Associate Addendum attached as Schedule B hereto.

 

10

--------------------------------------------------------------------------------


 


ARTICLE XII


CONSIDERATION FOR ADMINISTRATIVE SERVICES

As reimbursement for expenses incurred by the Administrator in the providing the
Administrative Services with respect to the Insurance Contracts, the Company
shall pay to the Administrator with respect to each calendar month ending after
the Effective Date, an expense allowance (the “Expense Allowance”).  The Expense
Allowance shall be: (i) the actual incurred cost of providing the Administrative
Services based on the allocated portion of compensation and benefits of the
associates providing such services calculated annually in advance (and pro
rated) in accordance with Schedule C (the “Service Costs”); (ii) a proportionate
share of overhead related to such Administrative Services (the “Overhead
Expenses”); and (iii) all third party expenses incurred in connection with the
provision of such Administrative Services, including without limitation all
categories of services contracted with third parties as of the Effective Date,
such as legal and claim investigation, but excluding services for which Service
Costs and Overhead Expenses are charged (the “Direct Expenses”).   Such Expense
Allowance shall be determined as set forth in Schedule C.  The procedures for
the billing and payment of the Expense Allowance are set forth in Schedule C. 
Additionally, the Administrator shall be reimbursed for any unforeseen costs
arising from a change in Applicable Law, with the parties mutually agreeing to
the payment of such costs in advance of their being incurred by the
Administrator.  The Administrator shall also be reimbursed for any incurred
Direct Expenses for any category of services not contracted with third parties
as of the Effective Date but contracted for thereafter, provided that the
Company consents to the Administrator entering into third party contracts for
such category of services.


ARTICLE XIII


INDEMNIFICATION


SECTION 13.1.          INDEMNIFICATION.  (A)  FOR ANY INDEMNIFICATION UNDER THIS
ARTICLE XIII, A PARTY WITH THE OBLIGATION TO INDEMNIFY SHALL HAVE THE RIGHT TO
CURE ANY UNDERLYING CAUSE OF DAMAGE AND/OR TO MITIGATE SUCH DAMAGE.  AS USED IN
THIS ARTICLE XIII, “DAMAGE” AND/OR “DAMAGES” SHALL MEAN LOSSES, LIABILITIES,
COSTS, CLAIMS, CAUSES OF ACTION, DEMANDS, SETTLEMENTS, DAMAGES INCLUDING
COMPENSATORY, EXTRA CONTRACTUAL AND PUNITIVE DAMAGES, FINES, PENALTIES AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES).


(B)           THE ADMINISTRATOR AGREES TO INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES
AND AFFILIATES (AND THE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES OF SUCH AFFILIATES) FROM ANY AND ALL DAMAGES ARISING OUT OF OR
CAUSED BY ANY ACTUAL OR ALLEGED: (I) FRAUD, THEFT OR EMBEZZLEMENT BY DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUBCONTRACTORS, SUCCESSORS OR ASSIGNS OF THE
ADMINISTRATOR DURING THE TERM OF THIS AGREEMENT; (II) FAILURE, EITHER
INTENTIONAL OR UNINTENTIONAL, OF THE ADMINISTRATOR TO PROPERLY PERFORM THE
SERVICES OR TAKE THE ACTIONS REQUIRED BY THIS AGREEMENT, INCLUDING THE FAILURE
TO PROPERLY PROCESS, EVALUATE AND PAY CLAIMS OR TO COMPLY WITH DISBURSEMENT
REQUESTS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; (III) ACTS OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT COMMITTED BY DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, SUBCONTRACTORS, SUCCESSORS OR ASSIGNS OF THE ADMINISTRATOR DURING THE
TERM OF THIS AGREEMENT; OR


 

11

--------------------------------------------------------------------------------


 


 


(IV) FAILURE OF THE ADMINISTRATOR TO COMPLY WITH APPLICABLE LAWS, RULES AND
REGULATIONS DURING THE TERM OF THIS AGREEMENT.


(C)           THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATOR AND ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
REPRESENTATIVES AND AFFILIATES (AND THE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES OF SUCH AFFILIATES) FROM ANY AND ALL DAMAGES ARISING OUT OF
OR CAUSED BY ANY ACTUAL OR ALLEGED:  (I) FRAUD, THEFT OR EMBEZZLEMENT BY
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS OR ASSIGNS OF THE COMPANY
DURING THE TERM OF THIS AGREEMENT; (II) ACTS OF NEGLIGENCE OR WILLFUL MISCONDUCT
COMMITTED BY DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS OR ASSIGNS OF
THE COMPANY DURING THE TERM OF THIS AGREEMENT; OR (III) FAILURE OF THE COMPANY
TO COMPLY WITH APPLICABLE LAWS, RULES AND REGULATIONS DURING THE TERM OF THIS
AGREEMENT OTHER THAN ANY FAILURE ON THE PART OF THE COMPANY CAUSED BY THE ACTION
OR INACTION OF THE ADMINISTRATOR, INCLUDING WHEN ACTING IN THE NAME OR ON BEHALF
OF THE COMPANY, WHETHER OR NOT IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.


SECTION 13.2.          INDEMNIFICATION PROCEDURES.  (A)  IN ORDER FOR A PARTY
(THE “INDEMNIFIED PARTY”) TO BE ENTITLED TO ANY INDEMNIFICATION PROVIDED FOR
UNDER THIS AGREEMENT IN RESPECT OF, ARISING OUT OF OR INVOLVING A CLAIM OR
DEMAND MADE BY, OR AN ACTION, PROCEEDING OR INVESTIGATION INSTITUTED BY, ANY
PERSON NOT A PARTY TO THIS AGREEMENT (A “THIRD PARTY CLAIM”), SUCH INDEMNIFIED
PARTY MUST NOTIFY THE OTHER PARTY (THE “INDEMNIFYING PARTY”) IN WRITING, AND IN
REASONABLE DETAIL, OF THE THIRD PARTY CLAIM WITHIN TEN (10) BUSINESS DAYS AFTER
SUCH INDEMNIFIED PARTY LEARNS OF THE THIRD PARTY CLAIM; PROVIDED, HOWEVER, THAT
FAILURE TO GIVE SUCH NOTIFICATION SHALL NOT AFFECT THE INDEMNIFICATION PROVIDED
HEREUNDER EXCEPT TO THE EXTENT THE INDEMNIFYING PARTY SHALL HAVE BEEN ACTUALLY
PREJUDICED AS A RESULT OF SUCH FAILURE (EXCEPT THAT THE INDEMNIFYING PARTY SHALL
NOT BE LIABLE FOR ANY EXPENSES INCURRED DURING THE PERIOD IN WHICH THE
INDEMNIFIED PARTY FAILED TO GIVE SUCH NOTICE).  THEREAFTER, THE INDEMNIFIED
PARTY SHALL DELIVER TO THE INDEMNIFYING PARTY, WITHIN FIVE (5) BUSINESS DAYS
AFTER THE INDEMNIFIED PARTY’S RECEIPT THEREOF, COPIES OF ALL NOTICES AND
DOCUMENTS (INCLUDING COURT PAPERS) RECEIVED BY THE INDEMNIFIED PARTY RELATING TO
THE THIRD PARTY CLAIM.


(B)           IF A THIRD PARTY CLAIM IS MADE AGAINST AN INDEMNIFIED PARTY, THE
INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE IN THE DEFENSE THEREOF AND,
IF IT SO CHOOSES, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL SELECTED BY THE
INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY ASSUMES SUCH DEFENSE, THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE THEREOF AND
TO EMPLOY COUNSEL, AT ITS OWN EXPENSE, SEPARATE FROM THE COUNSEL EMPLOYED BY THE
INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY CHOOSES TO DEFEND OR PROSECUTE
ANY THIRD PARTY CLAIM, ALL OF THE PARTIES HERETO SHALL COOPERATE IN THE DEFENSE
OR PROSECUTION THEREOF.  SUCH COOPERATION SHALL INCLUDE THE RETENTION AND (UPON
THE INDEMNIFYING PARTY’S REQUEST) THE PROVISION TO THE INDEMNIFYING PARTY OF
RECORDS AND INFORMATION WHICH ARE REASONABLY RELEVANT TO SUCH THIRD PARTY CLAIM,
AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO PROVIDE
ADDITIONAL INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED HEREUNDER. 
WHETHER OR NOT THE INDEMNIFYING PARTY SHALL HAVE ASSUMED THE DEFENSE OF A THIRD
PARTY CLAIM, THE INDEMNIFYING PARTY SHALL HAVE NO LIABILITY WITH RESPECT TO ANY
COMPROMISE OR SETTLEMENT OF SUCH CLAIMS EFFECTED WITHOUT ITS WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD); THE INDEMNIFYING PARTY SHALL NOT
ADMIT ANY LIABILITY WITH RESPECT TO, OR SETTLE, COMPROMISE OR DISCHARGE, SUCH
THIRD PARTY CLAIM WITHOUT THE INDEMNIFIED PARTY’S PRIOR WRITTEN CONSENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) UNLESS (A) THERE IS NO
FINDING OR ADMISSION OF ANY VIOLATION OF


 

12

--------------------------------------------------------------------------------


 


LAW OR ANY VIOLATION OF THE RIGHTS OF ANY PERSON AND NO EFFECT ON ANY OTHER
CLAIMS THAT MAY BE MADE AGAINST THE INDEMNIFIED PARTY, OR (B) THE SOLE RELIEF
PROVIDED IS MONETARY DAMAGES THAT ARE PAID IN FULL BY THE INDEMNIFYING PARTY AND
A FULL AND COMPLETE RELEASE IS PROVIDED TO THE INDEMNIFIED PARTY.


(C)           THE PROVISIONS OF THIS ARTICLE XIII SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.  THE INDEMNITY PROVIDED IN SECTIONS 13.1(B) AND 13.1(C) SHALL
BE THE SOLE AND EXCLUSIVE REMEDY OF THE INDEMNIFIED PARTY AGAINST THE
INDEMNIFYING PARTY AT LAW OR EQUITY FOR ANY MATTER COVERED BY SUCH SECTIONS.


(D)           THE AMOUNT OF ANY DAMAGES OR OTHER LIABILITY FOR WHICH
INDEMNIFICATION IS PROVIDED UNDER THIS AGREEMENT SHALL BE (I) INCREASED TO TAKE
ACCOUNT OF ANY TAX COST INCURRED (GROSSED UP FOR SUCH INCREASE) BY THE
INDEMNIFIED PARTY ARISING FROM THE RECEIPT OF INDEMNITY PAYMENTS HEREUNDER AND
(II) REDUCED TO TAKE ACCOUNT OF ANY TAX BENEFIT REALIZED BY THE INDEMNIFIED
PARTY ARISING FROM THE INCURRENCE OR PAYMENT OF ANY SUCH DAMAGES OR OTHER
LIABILITY.  SUCH TAX COST OR TAX BENEFIT, AS THE CASE MAY BE, SHALL BE COMPUTED
FOR ANY YEAR USING THE MAXIMUM CURRENT U.S. FEDERAL CORPORATE INCOME TAX RATE AS
PROVIDED IN SECTION 11 OF THE CODE OR A SUCCESSOR SECTION OF THE CODE.


SECTION 13.3.          PROCEDURES FOR DIRECT CLAIMS.  IN THE EVENT ANY
INDEMNIFIED PARTY SHALL HAVE A CLAIM FOR INDEMNITY AGAINST ANY INDEMNIFYING
PARTY THAT DOES NOT INVOLVE A THIRD PARTY CLAIM (A “DIRECT CLAIM”), THE
INDEMNIFIED PARTY SHALL PROMPTLY DELIVER NOTICE OF SUCH CLAIM TO THE
INDEMNIFYING PARTY.  SUCH NOTICE REFERRED TO IN THE PRECEDING SENTENCE SHALL
STATE THE RELEVANT FACTS AND INCLUDE THEREWITH RELEVANT DOCUMENTS AND A
STATEMENT IN REASONABLE DETAIL AS TO THE BASIS FOR THE INDEMNIFICATION SOUGHT. 
THE FAILURE BY ANY INDEMNIFIED PARTY SO TO NOTIFY THE INDEMNIFYING PARTY IN A
TIMELY MANNER SHALL NOT BE DEEMED A WAIVER OF THE INDEMNIFIED PARTY’S RIGHT TO
INDEMNIFICATION WITH RESPECT TO ANY CLAIM MADE PURSUANT TO THIS SECTION 13.3,
OTHER THAN TO THE EXTENT THAT SUCH FAILURE ACTUALLY PREJUDICES THE INDEMNIFYING
PARTY.


SECTION 13.4.          LIMITED LIABILITY.  NOTWITHSTANDING THE PROVISIONS OF
ARTICLE XIII, THE ADMINISTRATOR AND ITS SUBSIDIARIES AND AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS OR EMPLOYEES (OR ANY OF THE HEIRS, EXECUTORS,
SUCCESSORS OR ASSIGNS OF ANY OF THE FOREGOING) (EACH, A “SERVICE PROVIDER”)
SHALL HAVE NO LIABILITY TO THE COMPANY OR ITS SUBSIDIARIES AND AFFILIATES IN
EXCESS OF $900,000 IN THE AGGREGATE ANNUALLY (AS MEASURED FROM THE EFFECTIVE
DATE OR THE MOST RECENT ANNIVERSARY OF THE EFFECTIVE DATE, WHICHEVER IS LATER),
FOR ANY AND ALL CLAIMS IN CONTRACT, TORT OR OTHERWISE FOR OR IN CONNECTION WITH
ANY BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH
LIMITATION ON LIABILITY SHALL NOT EXTEND TO OR OTHERWISE LIMIT ANY LIABILITIES
THAT RESULT DIRECTLY FROM SUCH SERVICE PROVIDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; PROVIDED FURTHER THAT THE COMPANY SHALL BE ENTITLED TO
INDEMNIFICATION ONLY TO THE EXTENT THAT THE AGGREGATE AMOUNT OF SUCH CLAIMS
ANNUALLY (AS MEASURED FROM THE EFFECTIVE DATE OR THE MOST RECENT ANNIVERSARY OF
THE EFFECTIVE DATE, WHICHEVER IS LATER) EXCEEDS $25,000 (OTHER THAN TO THE
EXTENT THAT SUCH CLAIMS ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE ADMINISTRATOR); PROVIDED FURTHER IF THE COMPANY, INCLUDING THE SERVICE
MANAGER, PROVIDES DIRECTION TO THE ADMINISTRATOR PURSUANT TO SECTION 3.4, THE
COMPANY SHALL NOT BE ENTITLED TO INDEMNIFICATION (AND THE ADMINISTRATOR SHALL
HAVE NO LIABILITY) TO THE EXTENT THE DAMAGE ARISES FROM THE ADMINISTRATOR
FOLLOWING SUCH DIRECTION.

 

 

13

--------------------------------------------------------------------------------


 


ARTICLE XIV


DURATION; TERMINATION


SECTION 14.1.          DURATION.  THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE
DATE AND CONTINUE FOR TWO (2) YEARS (THE “TERM”), UNLESS TERMINATED EARLIER
PURSUANT TO THE TERMS OF THIS AGREEMENT.  THIS AGREEMENT SHALL AUTOMATICALLY
RENEW FOR ONE YEAR TERMS (EACH A “RENEWAL TERM”).  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT AT THE END OF THE TERM OR A RENEWAL TERM, UPON
PROVIDING THE ADMINISTRATOR WITH WRITTEN NOTICE OF SUCH TERMINATION NOT LESS
THAN NINETY (90) DAYS PRIOR TO THE END OF THE TERM OR THE APPLICABLE RENEWAL
TERM.  THE COMPANY SHALL BEAR ALL TRANSITION COSTS ASSOCIATED WITH THE
EXPIRATION OF THIS AGREEMENT AND AN ASSUMPTION OF THE ADMINISTRATION OF THE
INSURANCE CONTRACTS BY THE COMPANY AT THE END OF THE TERM OF THIS AGREEMENT.


SECTION 14.2.          TERMINATION.  (A)  THIS AGREEMENT WILL TERMINATE IN ITS
ENTIRETY ON THE EARLIER OF:

(I)                                     THE DATE THE COMPANY’S LIABILITY UNDER
ALL OF THE INSURANCE CONTRACTS IS TERMINATED IN ACCORDANCE WITH THE TERMS
THEREOF; OR

(II)                                  A TERMINATION PURSUANT TO SECTIONS
14.2(B), (C), (D) OR (E).


(B)           THE COMPANY SHALL HAVE THE RIGHT, UPON WRITTEN NOTICE TO THE
ADMINISTRATOR, TO TERMINATE THIS AGREEMENT AND ASSUME FROM THE ADMINISTRATOR,
THE ADMINISTRATION OF THE INSURANCE CONTRACTS UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:

(I)                                     A VOLUNTARY OR INVOLUNTARY PROCEEDING IS
COMMENCED IN ANY JURISDICTION BY OR AGAINST THE ADMINISTRATOR FOR THE PURPOSE OF
CONSERVING, REHABILITATING OR LIQUIDATING THE ADMINISTRATOR;

(II)                                  THERE IS A MATERIAL BREACH BY THE
ADMINISTRATOR OF ANY MATERIAL TERM OR CONDITION OF THIS AGREEMENT THAT IS NOT
CURED BY THE ADMINISTRATOR WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE COMPANY OF SUCH BREACH OR ACT (PROVIDED THAT THE COMPANY SHALL
NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT (A) FOR SO LONG AS THE
ADMINISTRATOR IS MAKING A GOOD FAITH EFFORT TO CURE SUCH BREACH, NOT TO EXCEED
AN ADDITIONAL ONE HUNDRED EIGHTY (180) DAYS OR (B) DURING THE PENDENCY OF ANY
DISPUTE RESOLUTION PROCEEDINGS AS SET FORTH IN ARTICLE XV REGARDING AN ALLEGED
MATERIAL BREACH); OR

(III)                               THE ADMINISTRATOR IS UNABLE TO PERFORM THE
SERVICES REQUIRED UNDER THIS AGREEMENT FOR A PERIOD OF THIRTY (30) CONSECUTIVE
DAYS FOR ANY REASON OTHER THAN AS A RESULT OF A FORCE MAJEURE, IT BEING
UNDERSTOOD THAT NOTHING IN THIS SECTION 14.2(B)(III) SHALL RELIEVE THE
ADMINISTRATOR FROM ITS ADMINISTRATIVE RESPONSIBILITIES UNDER THIS AGREEMENT.


(C)           THE ADMINISTRATOR SHALL HAVE THE RIGHT, UPON WRITTEN NOTICE TO THE
COMPANY, TO TERMINATE THIS AGREEMENT UPON THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:

 

14

--------------------------------------------------------------------------------


 

(I)                                     A VOLUNTARY OR INVOLUNTARY PROCEEDING IS
COMMENCED IN ANY JURISDICTION BY OR AGAINST THE COMPANY FOR THE PURPOSE OF
CONSERVING, REHABILITATING OR LIQUIDATING THE COMPANY; OR

(II)                                  THERE IS A MATERIAL BREACH BY THE COMPANY
OF ANY MATERIAL TERM OR CONDITION OF THIS AGREEMENT THAT IS NOT CURED BY THE
COMPANY WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE
ADMINISTRATOR OF SUCH BREACH OR ACT (PROVIDED THAT THE ADMINISTRATOR SHALL NOT
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT (A) FOR SO LONG AS THE COMPANY IS
MAKING A GOOD FAITH EFFORT TO CURE SUCH BREACH, NOT TO EXCEED AN ADDITIONAL ONE
HUNDRED EIGHTY (180) DAYS OR (B) DURING THE PENDENCY OF ANY DISPUTE RESOLUTION
PROCEEDINGS AS SET FORTH IN ARTICLE XV REGARDING AN ALLEGED MATERIAL BREACH).


(D)           THIS AGREEMENT MAY BE TERMINATED AT ANY TIME UPON THE MUTUAL
WRITTEN CONSENT OF THE PARTIES HERETO, WHICH WRITING SHALL STATE THE EFFECTIVE
DATE OF TERMINATION.


(E)           THIS AGREEMENT MAY BE TERMINATED IF THE COMPANY ELECTS NOT TO SEEK
A RENEWAL TERM IN ACCORDANCE WITH SECTION 14.1.


(F)            THE ADMINISTRATOR SHALL BEAR ALL TRANSITION COSTS ASSOCIATED WITH
THE ASSUMPTION OF THE ADMINISTRATION OF THE INSURANCE CONTRACTS PURSUANT TO
SECTION 14.2(B).  THE COMPANY SHALL BEAR ALL TRANSITION COSTS ASSOCIATED WITH
THE ASSUMPTION OF THE ADMINISTRATION OF THE INSURANCE CONTRACTS PURSUANT TO
SECTION 14.2(C).


SECTION 14.3.          TRANSFER OF BOOKS AND RECORDS.  IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED, THE ADMINISTRATOR SHALL COOPERATE FULLY IN THE TRANSFER
OF SERVICES AND THE BOOKS AND RECORDS MAINTAINED BY THE ADMINISTRATOR PURSUANT
TO THIS AGREEMENT (OR, WHERE APPROPRIATE, COPIES THEREOF) TO THE THIRD-PARTY
ADMINISTRATOR OR TO THE COMPANY, SO THAT SUCH THIRD-PARTY ADMINISTRATOR OR THE
COMPANY, AS THE CASE MAY BE, WILL BE ABLE TO PERFORM THE SERVICES REQUIRED UNDER
THIS AGREEMENT WITHOUT INTERRUPTION FOLLOWING TERMINATION OF THIS AGREEMENT.


ARTICLE XV


DISPUTE RESOLUTION


SECTION 15.1.          GENERAL PROVISIONS.  (A) ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE VALIDITY,
INTERPRETATION, BREACH OR TERMINATION THEREOF (A “DISPUTE”), SHALL BE RESOLVED
IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS ARTICLE XV, WHICH SHALL BE
THE SOLE AND EXCLUSIVE PROCEDURES FOR THE RESOLUTION OF ANY SUCH DISPUTE UNLESS
OTHERWISE SPECIFIED BELOW.


(B)           COMMENCING WITH THE REQUEST CONTEMPLATED BY SECTION 15.2, ALL
COMMUNICATIONS BETWEEN THE PARTIES OR THEIR REPRESENTATIVES IN CONNECTION WITH
THE ATTEMPTED RESOLUTION OF ANY DISPUTE, INCLUDING ANY MEDIATOR’S EVALUATION
REFERRED TO IN SECTION 15.3, SHALL BE DEEMED TO HAVE BEEN DELIVERED IN
FURTHERANCE OF A DISPUTE SETTLEMENT AND SHALL BE EXEMPT FROM DISCOVERY AND
PRODUCTION, AND SHALL NOT BE ADMISSIBLE IN EVIDENCE FOR ANY REASON (WHETHER


 

15

--------------------------------------------------------------------------------


 


 


AS AN ADMISSION OR OTHERWISE), IN ANY ARBITRAL OR OTHER PROCEEDING FOR THE
RESOLUTION OF THE DISPUTE.


(C)           IN CONNECTION WITH ANY DISPUTE, THE PARTIES EXPRESSLY WAIVE AND
FOREGO ANY RIGHT TO (I) PUNITIVE, EXEMPLARY, STATUTORILY-ENHANCED OR SIMILAR
DAMAGES IN EXCESS OF COMPENSATORY DAMAGES (PROVIDED THAT ANY SUCH LIABILITY WITH
RESPECT TO A THIRD PARTY CLAIM (AS DEFINED IN THE MASTER AGREEMENT) SHALL BE
CONSIDERED DIRECT DAMAGES), AND (II) TRIAL BY JURY.


(D)           THE SPECIFIC PROCEDURES SET FORTH BELOW, INCLUDING BUT NOT LIMITED
TO THE TIME LIMITS REFERENCED THEREIN, MAY BE MODIFIED BY AGREEMENT OF THE
PARTIES IN WRITING.


(E)           ALL APPLICABLE STATUTES OF LIMITATIONS AND DEFENSES BASED UPON THE
PASSAGE OF TIME SHALL BE TOLLED WHILE THE PROCEDURES SPECIFIED IN THIS ARTICLE
XV ARE PENDING.  THE PARTIES WILL TAKE SUCH ACTION, IF ANY, REQUIRED TO
EFFECTUATE SUCH TOLLING.


SECTION 15.2.          CONSIDERATION BY SENIOR EXECUTIVES.  IF A DISPUTE IS NOT
RESOLVED IN THE NORMAL COURSE OF BUSINESS AT THE OPERATIONAL LEVEL, THE PARTIES
SHALL ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISPUTE BY NEGOTIATION BETWEEN
EXECUTIVES WHO HOLD, AT A MINIMUM, THE OFFICE OF PRESIDENT AND CEO OF THE
RESPECTIVE BUSINESS ENTITIES INVOLVED IN SUCH DISPUTE.  EITHER PARTY MAY
INITIATE THE EXECUTIVE NEGOTIATION PROCESS BY PROVIDING A WRITTEN NOTICE TO THE
OTHER (THE “INITIAL NOTICE”).  FIFTEEN (15) DAYS AFTER DELIVERY OF THE INITIAL
NOTICE, THE RECEIVING PARTY SHALL SUBMIT TO THE OTHER A WRITTEN RESPONSE (THE
“RESPONSE”).  THE INITIAL NOTICE AND THE RESPONSE SHALL INCLUDE (I) A STATEMENT
OF THE DISPUTE AND OF EACH PARTY’S POSITION, AND (II) THE NAME AND TITLE OF THE
EXECUTIVE WHO WILL REPRESENT THAT PARTY AND OF ANY OTHER PERSON WHO WILL
ACCOMPANY THE EXECUTIVE.  SUCH EXECUTIVES WILL MEET IN PERSON OR BY TELEPHONE
WITHIN THIRTY (30) DAYS OF THE DATE OF THE INITIAL NOTICE TO SEEK A RESOLUTION
OF THE DISPUTE.


SECTION 15.3.          MEDIATION.  IF A DISPUTE IS NOT RESOLVED BY NEGOTIATION
AS PROVIDED IN SECTION 15.2 WITHIN FORTY-FIVE (45) DAYS FROM THE DELIVERY OF THE
INITIAL NOTICE, THEN EITHER PARTY MAY SUBMIT THE DISPUTE FOR RESOLUTION BY
MEDIATION PURSUANT TO THE CPR INSTITUTE FOR DISPUTE RESOLUTION (THE “CPR”) MODEL
MEDIATION PROCEDURE AS THEN IN EFFECT.  THE PARTIES WILL SELECT A MEDIATOR FROM
THE CPR PANELS OF DISTINGUISHED NEUTRALS, BUT SUCH MEDIATOR MUST HAVE PRIOR U.S.
REINSURANCE EXPERIENCE EITHER AS A LAWYER OR AS A PRESENT OR FORMER OFFICER OR
MANAGEMENT EMPLOYEE OF A REINSURANCE COMPANY, BUT NOT OF THE COMPANY, OR THE
ADMINISTRATOR, OR ANY OF THEIR RESPECTIVE AFFILIATES.  EITHER PARTY AT
COMMENCEMENT OF THE MEDIATION MAY ASK THE MEDIATOR TO PROVIDE AN EVALUATION OF
THE DISPUTE AND THE PARTIES’ RELATIVE POSITIONS.


SECTION 15.4.          ARBITRATION.  (A) IF A DISPUTE IS NOT RESOLVED BY
MEDIATION AS PROVIDED IN SECTION 15.3 WITHIN THIRTY (30) DAYS OF THE SELECTION
OF A MEDIATOR (UNLESS THE MEDIATOR CHOOSES TO WITHDRAW SOONER), EITHER PARTY MAY
SUBMIT THE DISPUTE TO BE FINALLY RESOLVED BY ARBITRATION PURSUANT TO THE CPR
RULES FOR NON-ADMINISTERED ARBITRATION AS THEN IN EFFECT (THE “CPR ARBITRATION
RULES”).  THE PARTIES CONSENT TO A SINGLE, CONSOLIDATED ARBITRATION FOR ALL
KNOWN DISPUTES EXISTING AT THE TIME OF THE ARBITRATION AND FOR WHICH ARBITRATION
IS PERMITTED.


(B)           THE NEUTRAL ORGANIZATION FOR PURPOSES OF THE CPR ARBITRATION RULES
WILL BE THE CPR. THE ARBITRAL TRIBUNAL SHALL BE COMPOSED OF THREE ARBITRATORS
WHO ARE EACH EXPERIENCED IN THE U.S. REINSURANCE BUSINESS, OF WHOM EACH PARTY
SHALL APPOINT ONE IN ACCORDANCE WITH THE


 

16

--------------------------------------------------------------------------------


 


 


“SCREENED” APPOINTMENT PROCEDURE PROVIDED IN RULE 5.4 OF THE CPR ARBITRATION
RULES.  THE NON-PARTY APPOINTED ARBITRATOR MUST HAVE PRIOR U.S. REINSURANCE
EXPERIENCE AS A PRESENT OR FORMER OFFICER OR MANAGEMENT EMPLOYEE OF A
REINSURANCE COMPANY, BUT NOT OF THE COMPANY, OR THE ADMINISTRATOR, OR ANY OF
THEIR RESPECTIVE AFFILIATES.  THE ARBITRATION SHALL BE CONDUCTED IN NEW YORK
CITY.  EACH PARTY SHALL BE PERMITTED TO PRESENT ITS CASE, WITNESSES AND
EVIDENCE, IF ANY, IN THE PRESENCE OF THE OTHER PARTY.  A WRITTEN TRANSCRIPT OF
THE PROCEEDINGS SHALL BE MADE AND FURNISHED TO THE PARTIES.  THE ARBITRATORS
SHALL DETERMINE THE DISPUTE IN ACCORDANCE WITH THE LAW OF ILLINOIS, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW RULES OR OTHER RULES THAT MIGHT RENDER SUCH
LAW INAPPLICABLE OR UNAVAILABLE, AND SHALL APPLY THIS AGREEMENT ACCORDING TO ITS
TERMS, PROVIDED THAT THE PROVISIONS RELATING TO ARBITRATION SHALL BE GOVERNED BY
THE FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1 ET SEQ.  THE ARBITRAL TRIBUNAL SHALL
ENDEAVOR TO RENDER ITS AWARD OR ORDER RESULTING FROM ANY ARBITRATION WITHIN
FORTY-FIVE (45) DAYS FOLLOWING THE TERMINATION OF THE ARBITRATION PROCEEDINGS.


(C)           THE PARTIES AGREE TO BE BOUND BY ANY AWARD OR ORDER RESULTING FROM
ANY ARBITRATION CONDUCTED HEREUNDER AND FURTHER AGREE THAT JUDGMENT ON ANY AWARD
OR ORDER RESULTING FROM AN ARBITRATION CONDUCTED UNDER THIS SECTION 15.4 MAY BE
ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION THEREOF.


(D)           EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT, NO PARTY WILL
COMMENCE OR VOLUNTARILY PARTICIPATE IN ANY COURT ACTION OR PROCEEDING CONCERNING
A DISPUTE, EXCEPT (I) FOR ENFORCEMENT AS CONTEMPLATED BY SECTION 15.4(C) ABOVE,
(II) TO RESTRICT OR VACATE AN ARBITRAL DECISION BASED ON THE GROUNDS SPECIFIED
UNDER APPLICABLE LAW, OR (III) FOR INTERIM RELIEF AS PROVIDED IN PARAGRAPH (E)
BELOW.  FOR PURPOSES OF THE FOREGOING THE PARTIES HERETO SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK.


(E)           IN ADDITION TO THE AUTHORITY OTHERWISE CONFERRED ON THE ARBITRAL
TRIBUNAL, THE TRIBUNAL SHALL HAVE THE AUTHORITY TO MAKE SUCH ORDERS FOR INTERIM
RELIEF, INCLUDING INJUNCTIVE RELIEF, AS IT MAY DEEM JUST AND EQUITABLE. 
NOTWITHSTANDING PARAGRAPH (D) ABOVE, EACH PARTY ACKNOWLEDGES THAT IN THE EVENT
OF ANY ACTUAL OR THREATENED BREACH OF CERTAIN OF THE PROVISIONS OF THIS
AGREEMENT, THE REMEDY AT LAW WOULD NOT BE ADEQUATE, AND THEREFORE INJUNCTIVE OR
OTHER INTERIM RELIEF MAY BE SOUGHT IMMEDIATELY TO RESTRAIN SUCH BREACH.  IF THE
TRIBUNAL SHALL NOT HAVE BEEN APPOINTED, EITHER PARTY MAY SEEK INTERIM RELIEF
FROM A COURT HAVING JURISDICTION IF THE AWARD TO WHICH THE APPLICANT MAY BE
ENTITLED MAY BE RENDERED INEFFECTUAL WITHOUT SUCH INTERIM RELIEF. UPON
APPOINTMENT OF THE TRIBUNAL FOLLOWING ANY GRANT OF INTERIM RELIEF BY A COURT,
THE TRIBUNAL MAY AFFIRM OR DISAFFIRM SUCH RELIEF, AND THE PARTIES WILL SEEK
MODIFICATION OR RESCISSION OF THE COURT ACTION AS NECESSARY TO ACCORD WITH THE
TRIBUNAL’S DECISION.


(F)            EACH PARTY WILL BEAR ITS OWN ATTORNEYS FEES AND COSTS INCURRED IN
CONNECTION WITH THE RESOLUTION OF ANY DISPUTE IN ACCORDANCE WITH THIS ARTICLE
XV.

 

 

17

--------------------------------------------------------------------------------


 


ARTICLE XVI


MISCELLANEOUS PROVISIONS


SECTION 16.1.          HEADINGS AND SCHEDULES.  HEADINGS USED HEREIN ARE NOT A
PART OF THIS AGREEMENT AND SHALL NOT AFFECT THE TERMS HEREOF.  THE ATTACHED
SCHEDULES ARE A PART OF THIS AGREEMENT.


SECTION 16.2.          NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO
HAVE BEEN DULY GIVEN OR MADE AS FOLLOWS:  (A) IF SENT BY REGISTERED OR CERTIFIED
MAIL IN THE UNITED STATES RETURN RECEIPT REQUESTED, UPON RECEIPT; (B) IF SENT BY
REPUTABLE OVERNIGHT AIR COURIER, TWO BUSINESS DAYS AFTER MAILING; (C) IF SENT BY
FACSIMILE TRANSMISSION, WITH A COPY MAILED ON THE SAME DAY IN THE MANNER
PROVIDED IN (A) OR (B) ABOVE, WHEN TRANSMITTED AND RECEIPT IS CONFIRMED BY
TELEPHONE; OR (D) IF OTHERWISE ACTUALLY PERSONALLY DELIVERED, WHEN DELIVERED,
AND SHALL BE DELIVERED AS FOLLOWS:

If to the Administrator:

[                          ]
[                          ]
[                          ]
Facsimile:  [                          ]
Attention:  [                          ]

With a copy to:

[                          ]
[                          ]
[                          ]
Facsimile:  [                          ]
Attention:  [                          ]

If to the Company:

Union Fidelity Life Insurance Company
200 North Martingale Road
Shaumburg, IL 60173-2096
Facsimile:  (847) 330-3404
Attention:  Chief Financial Officer

With a copy to:

Union Fidelity Life Insurance Company
200 North Martingale Road
Shaumburg, IL 60173-2096
Facsimile:  (847) 605-3044
Attention:  General Counsel

 

 

18

--------------------------------------------------------------------------------


 

or to such other address or to such other Person as either party may have last
designated by notice to the other party.


SECTION 16.3.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS, PERMITTED ASSIGNS AND LEGAL REPRESENTATIVES.  NEITHER THIS
AGREEMENT, NOR ANY RIGHT OR OBLIGATION HEREUNDER, MAY BE ASSIGNED BY ANY PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO.  ANY ASSIGNMENT IN
VIOLATION OF THIS SECTION 16.3 SHALL BE VOID AND SHALL HAVE NO FORCE AND EFFECT.


SECTION 16.4.          EXECUTION IN COUNTERPART.  THIS AGREEMENT MAY BE EXECUTED
BY THE PARTIES HERETO IN ANY NUMBER OF COUNTERPARTS, AND BY EACH OF THE PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED
AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


SECTION 16.5.          CURRENCY.  WHENEVER THE WORD “DOLLARS” OR THE “$” SIGN
APPEAR IN THIS AGREEMENT, THEY SHALL BE CONSTRUED TO MEAN UNITED STATES DOLLARS,
AND ALL TRANSACTIONS UNDER THIS AGREEMENT SHALL BE IN UNITED STATES DOLLARS.


SECTION 16.6.          AMENDMENTS.  THIS AGREEMENT MAY NOT BE CHANGED, ALTERED
OR MODIFIED UNLESS THE SAME SHALL BE IN WRITING EXECUTED BY THE COMPANY AND THE
ADMINISTRATOR.  NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, THE
EFFECTIVENESS OF ANY AMENDMENT TO THIS AGREEMENT IS CONDITIONED UPON APPROVAL OF
THE CONNECTICUT DEPARTMENT OF INSURANCE AND THE ILLINOIS DEPARTMENT OF
INSURANCE, IF REQUIRED, AND ANY SUCH OTHER GOVERNMENTAL AUTHORITY WHOSE PRIOR
APPROVAL IS REQUIRED BY APPLICABLE LAW.


SECTION 16.7.          GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS THEREOF TO
THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.


SECTION 16.8.          ENTIRE AGREEMENT; SEVERABILITY.  (A)  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS,
UNDERSTANDINGS, STATEMENTS, REPRESENTATIONS AND WARRANTIES, NEGOTIATIONS AND
DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES AND THERE ARE NO GENERAL OR
SPECIFIC WARRANTIES, REPRESENTATIONS OR OTHER AGREEMENTS BY OR AMONG THE PARTIES
IN CONNECTION WITH THE ENTERING INTO OF THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF EXCEPT AS SPECIFICALLY SET FORTH OR CONTEMPLATED HEREIN.


(B)           IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE VOID OR
UNENFORCEABLE, IN WHOLE OR IN PART, (I) SUCH HOLDING OR PROVISION SHALL NOT
AFFECT THE VALIDITY AND ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT,
INCLUDING ANY OTHER PROVISION, PARAGRAPH OR SUBPARAGRAPH, AND (II) THE PARTIES
AGREE TO ATTEMPT IN GOOD FAITH TO REFORM SUCH VOID, UNENFORCEABLE OR VIOLATIVE
PROVISION TO THE EXTENT NECESSARY TO RENDER SUCH PROVISION ENFORCEABLE AND TO
CARRY OUT ITS ORIGINAL INTENT.


SECTION 16.9.          NO WAIVER; PRESERVATION OF REMEDIES.  NO CONSENT OR
WAIVER, EXPRESS OR IMPLIED, BY ANY PARTY TO OR OF ANY BREACH OR DEFAULT BY ANY
OTHER PARTY IN THE PERFORMANCE BY SUCH OTHER PARTY OF ITS OBLIGATIONS HEREUNDER
SHALL BE DEEMED OR CONSTRUED TO BE A CONSENT OR


 

19

--------------------------------------------------------------------------------


 


WAIVER TO OR OF ANY OTHER BREACH OR DEFAULT IN THE PERFORMANCE OF OBLIGATIONS
HEREUNDER BY SUCH OTHER PARTY HEREUNDER.  FAILURE ON THE PART OF ANY PARTY TO
COMPLAIN OF ANY ACT OR FAILURE TO ACT OF ANY OTHER PARTY OR TO DECLARE ANY OTHER
PARTY IN DEFAULT, IRRESPECTIVE OF HOW LONG SUCH FAILURE CONTINUES, SHALL NOT
CONSTITUTE A WAIVER BY SUCH FIRST PARTY OF ANY OF ITS RIGHTS HEREUNDER.  THE
RIGHTS AND REMEDIES PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS
OR REMEDIES THAT ANY PARTY MAY OTHERWISE HAVE AT LAW OR EQUITY.


SECTION 16.10.        THIRD PARTY BENEFICIARY.  NOTHING IN THIS AGREEMENT WILL
CONFER ANY RIGHTS UPON ANY PERSON THAT IS NOT A PARTY OR A SUCCESSOR OR
PERMITTED ASSIGNEE OF A PARTY TO THIS AGREEMENT.


SECTION 16.11.        NEGOTIATED AGREEMENT.  THIS AGREEMENT HAS BEEN NEGOTIATED
BY THE PARTIES AND THE FACT THAT THE INITIAL AND FINAL DRAFT WILL HAVE BEEN
PREPARED BY EITHER PARTY OR AN INTERMEDIARY WILL NOT GIVE RISE TO ANY
PRESUMPTION FOR OR AGAINST ANY PARTY TO THIS AGREEMENT OR BE USED IN ANY RESPECT
OR FORUM IN THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT OR ANY OF ITS
PROVISIONS.


SECTION 16.12.        TAX EXCEPTION TO ANY CONFIDENTIALITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREIN OR IN ANY OTHER AGREEMENT TO WHICH THE
PARTIES HERETO ARE PARTIES OR BY WHICH THEY ARE BOUND, ANY OBLIGATIONS OF
CONFIDENTIALITY CONTAINED HEREIN AND THEREIN, AS THEY RELATE TO THE
TRANSACTIONS, SHALL NOT APPLY TO THE FEDERAL TAX STRUCTURE OR FEDERAL TAX
TREATMENT OF THE TRANSACTIONS, AND EACH PARTY HERETO (AND ANY EMPLOYEE,
REPRESENTATIVE, OR AGENT OF ANY PARTY HERETO) MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE FEDERAL TAX STRUCTURE AND FEDERAL
TAX TREATMENT OF THE TRANSACTIONS.  THE PRECEDING SENTENCE IS INTENDED TO CAUSE
THE TRANSACTIONS TO BE TREATED AS NOT HAVING BEEN OFFERED UNDER CONDITIONS OF
CONFIDENTIALITY FOR PURPOSES OF SECTION 1.6011-4(B)(3) (OR ANY SUCCESSOR
PROVISION) OF THE TREASURY REGULATIONS PROMULGATED UNDER SECTION 6011 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND SHALL BE CONSTRUED IN A MANNER
CONSISTENT WITH SUCH PURPOSE.  IN ADDITION, EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS NO PROPRIETARY OR EXCLUSIVE RIGHTS TO THE FEDERAL TAX STRUCTURE OF THE
TRANSACTIONS OR ANY FEDERAL TAX MATTER OR FEDERAL TAX IDEA RELATED TO THE
TRANSACTIONS.


SECTION 16.13.        ERRORS AND OMISSIONS.  IF ANY DELAY, OMISSION, ERROR OR
FAILURE TO PAY AMOUNTS DUE OR TO PERFORM ANY OTHER ACT REQUIRED BY THIS
AGREEMENT IS UNINTENTIONAL AND CAUSED BY MISUNDERSTANDING OR OVERSIGHT, THE
COMPANY AND THE ADMINISTRATOR WILL ADJUST THE SITUATION TO WHAT IT WOULD HAVE
BEEN HAD THE MISUNDERSTANDING OR OVERSIGHT NOT OCCURRED.  THE PARTY FIRST
DISCOVERING SUCH MISUNDERSTANDING OR OVERSIGHT, OR AN ACT RESULTING FROM SUCH
MISUNDERSTANDING OR OVERSIGHT, WILL NOTIFY THE OTHER PARTY IN WRITING PROMPTLY
UPON DISCOVERY THEREOF, AND THE PARTIES SHALL ACT TO CORRECT SUCH
MISUNDERSTANDING OR OVERSIGHT WITHIN TWENTY (20) BUSINESS DAYS OF SUCH OTHER
PARTY’S RECEIPT OF SUCH NOTICE.  HOWEVER, THIS SECTION SHALL NOT BE CONSTRUED AS
A WAIVER BY EITHER PARTY OF ITS RIGHT TO ENFORCE STRICTLY THE TERMS OF THIS
AGREEMENT.


SECTION 16.14.        INTERPRETATION.  WHEREVER THE WORDS “INCLUDE,” “INCLUDES”
OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED
BY THE WORDS “WITHOUT LIMITATION.”


SECTION 16.15.        SURVIVAL.  ARTICLES XI, XIII, XV AND XVI SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Administrator have executed this
Agreement as of the date first above written.

 

UNION FIDELITY LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Glenn Joppa

 

 

 

Name:

Glenn Joppa

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

GE GROUP LIFE ASSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Ward E. Bobitz

 

 

 

Name:

Ward E. Bobitz

 

 

 

 

Title:

Vice President

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INSURANCE CONTRACTS

 

Insurance Contracts include:

 

1.     All individual and group insurance contracts underwritten or formerly
administered by the Company through its Worksite Service Group at the Company’s
offices in Trevose, Pennsylvania and Fort Washington Pennsylvania and for which
administration was transferred to the Administrator at its offices in Enfield,
Connecticut and Greenfield, Massachusetts prior to or contemporaneous with the
execution of this Agreement; and

 

2.     Those reinsurance agreements identified below:

 

Ceding Company/Pool

 

Product Line

 

Assuming Company

 

Effective Date and Renewal Date

AARG I

 

Special Risk

 

CICA

 

12/01/74

AARG II

 

Special Risk

 

CICA

 

09/01/79

AARG III

 

Special Risk

 

CICA

 

04/01/82

London Market Excess

(LMX)

 

Special Risk

 

CICA

 

01/01/94

NOMAD

(AARG)

 

Special Risk

 

CICA —> UFLIC1

 

07/01/90

CAN

 

Special Risk

 

CICA —> UFLIC

 

11/01/94

GroupAmerica, Trans-General, Highmark —> American United Life

 

LTD

 

CICA —> UFLIC

 

07/15/94

CICA

 

All Group, Direct and Assumed

 

UFLIC

 

04/01/96

Union Central

 

Texas Occupational Accident

 

CICA

 

11/01/94

CICA

 

Texas Occupational Accident

 

Union Central

 

11/01/94

CICA

 

Texas Occupational Accident

 

AARG/SARF

 

11/01/94

CICA

 

Student Accident

 

M&G —>  Swiss Re

 

08/01/97

CICA

 

Student Accident

 

M&G —>  Swiss Re

 

08/15/97

CICA

 

Student Accident

 

Swiss Re

 

08/01/98

UFLIC and GEGLAC

 

LTD

 

General & Cologne Re

 

01/01/00

CICA

 

LTD

 

NA Re —> Swiss Re

 

10/01/90

 

--------------------------------------------------------------------------------

1  An arrow ("-->") indicates the company to which the particular reinsurance
agreements were ceded or retroceded.

 

 

 

--------------------------------------------------------------------------------


 

Ceding Company/Pool

 

Product Line

 

Assuming Company

 

Effective Date and Renewal Date

CICA

 

LTD

 

NA Re —> Swiss Re

 

03/01/90

CICA

 

LTD

 

Gen Re —> Life Re —> Swiss Re

 

11/01/86

CICA —> UFLIC

 

Life

 

NA Re —> Swiss Re

 

01/01/89

UFLIC

 

Vol Life

 

Swiss Re

 

01/01/97

CICA —> UFLIC

 

AD&D

 

NA Re —> Swiss Re

 

01/01/89

UFLIC

 

Vol AD&D

 

Swiss Re

 

01/01/97

CICA

 

All Group

 

NA Re —> Swiss Re

 

01/01/91

CICA

 

Life

 

Gen Re —> Life Re —> Swiss Re

 

11/01/77

CICA

 

AD&D

 

Gen Re —> Life Re —> Swiss Re

 

01/01/80

CICA

 

Life

 

Gen Re —> Life Re —> Swiss Re

 

10/01/79

UFLIC

 

LTD

 

ReliaStar —> ING Re

 

01/01/97

 

 

 

 

 

 

 

ASSUMED LTD AGREEMENTS:

 

 

 

 

 

 

American Bankers Life

 

LTD

 

CICA

 

10/01/83

Reliance Standard Life

 

LTD

 

CICA

 

11/01/92

First Reliance Standard Life

 

LTD (NY)

 

CICA

 

10/01/93

Life of Virginia

 

LTD

 

CICA

 

04/01/87

Life of Virginia

 

LTD (MET)

 

CICA

 

04/01/87

Gulf Life —> Alta Life

 

LTD

 

CICA

 

10/01/76

Community Life

 

LTD

 

CICA

 

05/01/79

Educators Mutual Life

 

LTD

 

CICA

 

 

Capitol Life, Idea Life

 

LTD

 

CICA

 

 

Corporate Life, American Guardian —> Jefferson Pilot

 

LTD

 

CICA

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

BUSINESS ASSOCIATE ADDENDUM

 

I.              Purpose.

 

In order to disclose certain information to Administrator (for purpose of this
Addendum, the “Provider”) under this Addendum, some of which may constitute
Protected Health Information (defined below), the Company (for purposes of this
Addendum, the “Recipient”) and Provider mutually agree to comply with the terms
of this Addendum for the purpose of satisfying the requirements of the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and its
implementing privacy regulations at 45 C.F.R. Parts 160-164 (“HIPAA Privacy
Rule”).   These provisions shall apply to Provider to the extent that Provider
is considered a “Business Associate” under the HIPAA Privacy Rule and all
references in this section to Business Associates shall refer to Provider. 
Capitalized terms not otherwise defined herein shall have the meaning assigned
in the Agreement.  Notwithstanding anything else to the contrary in the
Agreement, in the event of a conflict between this Addendum and the Agreement,
the terms of this Addendum shall prevail.

II.            Permitted Uses and Disclosures.

A.            Business Associate agrees to use or disclose Protected Health
Information (“PHI”) that it creates for or receives from Recipient or its
Subsidiaries only as follows.  The capitalized term “Protected Health
Information or PHI” has the meaning set forth in 45 Code of Federal Regulations
Section 164.501, as amended from time to time.  Generally, this term means
individually identifiable health information including, without limitation, all
information, data and materials, including without limitation, demographic,
medical and financial information, that relates to the past, present, or future
physical or mental health or condition of an individual; the provision of health
care to an individual; or the past present, or future payment for the provision
of health care to an individual; and that identifies the individual or with
respect to which there is a reasonable basis to believe the information can be
used to identify the individual.  This definition shall include any demographic
information concerning members and participants in, and applicants for,
Recipient’s or its Subsidiaries’ health benefit plans.  All other terms used in
this Addendum shall have the meanings set forth in the applicable definitions
under the HIPAA Privacy Rule.

B.            Functions and Activities on Company’s Behalf.  Business Associate
is permitted to use and disclose PHI it creates for or receives from Recipient
or its Subsidiaries only for the purposes described in this Addendum or the
Agreement that are not inconsistent with the provisions of this Addendum, or as
required by law, or following receipt of prior written approval from whichever
of the Recipient or its Subsidiary for which the relevant PHI was created or
from which the relevant PHI was received.  In addition to these specific
requirements below, Business Associate may use or disclose PHI only in a manner
that would not violate the HIPAA Privacy Rule if done by the Recipient or its
Subsidiaries.

C.            Business Associate’s Operations.  Business Associate is permitted
by this Agreement to use PHI it creates for or receives from Recipient or its
Subsidiaries: (i) if such use

 

 

 

--------------------------------------------------------------------------------


 

is reasonably necessary for Business Associate’s proper management and
administration; and (ii) as reasonably necessary to carry out Business
Associate’s legal responsibilities.  Business Associate is permitted to disclose
PHI it creates for or receives from Recipient or its Subsidiaries for the
purposes identified in this Section only if the following conditions are met:

(1)  The disclosure is required by law; or

(2)  The disclosure is reasonably necessary to Business Associate’s proper
management and administration, and Business Associate obtains reasonable
assurances in writing from any person or organization to which Business
Associate will disclose such PHI that the person or organization will:

 

                                                a.             Hold such PHI as
confidential and use or further disclose it only for the purpose for which
Business Associate disclosed it to the person or organization or as required by
law; and

 

b.             Notify Business Associate (who will in turn promptly notify
whichever of the Recipient or its Subsidiary for which the relevant PHI was
created or from which the relevant PHI was received) of any instance of which
the person or organization becomes aware in which the confidentiality of such
PHI was breached.

 

D.            Minimum Necessary Standard.  In performing the functions and
activities on Recipient’s or its Subsidiaries’ behalf pursuant to the Agreement,
Business Associate agrees to use, disclose or request only the minimum necessary
PHI to accomplish the purpose of the use, disclosure or request.  Business
Associate must have in place policies and procedures that limit the PHI
disclosed to meet this minimum necessary standard.

E.             Prohibition on Unauthorized Use or Disclosure.  Business
Associate will neither use nor disclose PHI it creates or receives for or from
Recipient, its Subsidiaries, or from another business associate of Recipient or
its Subsidiaries, except as permitted or required by this Addendum or the
Agreement that are not inconsistent with the provisions of this Addendum, or as
required by law, or following receipt of prior written approval from whichever
of the Recipient or its Subsidiary for which the relevant PHI was created or
from which the relevant PHI was received.

F.             De-identification of Information.  Business Associate agrees
neither to de-identify PHI it creates for or receives from Recipient or its
Subsidiaries or from another business associate of Recipient or its
Subsidiaries, nor use or disclose such de-identified PHI, unless such
de-identification is expressly permitted under the terms and conditions of this
Addendum or the Agreement and related to Recipient’s or its Subsidiaries’
activities for purposes of “treatment”, “payment” or “health care operations”,
as those terms are defined under the HIPAA Privacy Rule.  De-identification of
PHI, other than as expressly permitted under the terms and conditions of the
Addendum for Business Associate to perform services for Recipient or its
Subsidiaries, is not a permitted use of PHI under this Addendum.  Business
Associate further agrees that it will not create a “Limited Data Set” as defined
by the HIPAA Privacy Rule using PHI it creates or

 

2

--------------------------------------------------------------------------------


 

 

receives, or receives from another business associate of Recipient or its
Subsidiaries, nor use or disclose such Limited Data Set unless: (i) such
creation, use or disclosure is expressly permitted under the terms and
conditions of this Addendum or the Agreement that are not inconsistent with the
provisions of this Addendum; and such creation, use or disclosure is for
services provided by Business Associate that relate to Recipient’s or its
Subsidiaries’ activities for purposes of “treatment”, “payment” or “health care
operations”, as those terms are defined under the HIPAA Privacy Rule.

G.            Information Safeguards.  Business Associate will develop,
document, implement, maintain and use appropriate administrative, technical and
physical safeguards to preserve the integrity and confidentiality of and to
prevent non-permitted use or disclosure of PHI created for or received from
Recipient or its Subsidiaries.  These safeguards must be appropriate to the size
and complexity of Business Associate’s operations and the nature and scope of
its activities.  Business Associate agrees that these safeguards will meet any
applicable requirements set forth by the U.S. Department of Health and Human
Services, including (as of the effective date or as of the compliance date,
whichever is applicable) any requirements set forth in the final HIPAA security
regulations.  Business Associate agrees to mitigate, to the extent practicable,
any harmful effect that is known to Business Associate resulting from a use or
disclosure of PHI by Business Associate in violation of the requirements of this
Addendum.

III.           Conducting Standard Transactions.  In the course of performing
services for Recipient or its Subsidiaries, to the extent that Business
Associate will conduct Standard Transactions for or on behalf of Recipient or
its Subsidiaries, Business Associate will comply, and will require any
subcontractor or agent involved with the conduct of such Standard Transactions
to comply, with each applicable requirement of 45 C.F.R. Part 162.  “Standard
Transaction(s)” shall mean a transaction that complies with the standards set
forth at 45 C.F.R. parts 160 and 162.  Further, Business Associate will not
enter into, or permit its subcontractors or agents to enter into, any trading
partner agreement in connection with the conduct of Standard Transactions for or
on behalf of the Recipient or its Subsidiaries that:

a.               Changes the definition, data condition, or use of a data
element or segment in a Standard Transaction;

b.              Adds any data element or segment to the maximum defined data
set;

c.               Uses any code or data element that is marked “not used” in the
Standard Transaction’s implementation specification or is not in the Standard
Transaction’s implementation specification; or

d.              Changes the meaning or intent of the Standard Transaction’s
implementation specification.

IV.           Sub-Contractors, Agents or Other Representatives.  Business
Associate will require any of its subcontractors, agents or other
representatives to which Business Associate is permitted by this Addendum or the
Agreement (or is otherwise given Recipient’s or the relevant Subsidiary’s prior
written approval) to disclose any of the PHI Business Associate creates or
receives for or from Recipient or its Subsidiaries, to provide reasonable
assurances in writing that subcontractor

 

3

--------------------------------------------------------------------------------


 

or agent will comply with the same restrictions and conditions that apply to the
Business Associate under the terms and conditions of this Addendum with respect
to such PHI.

V.            Protected Health Information Access, Amendment and Disclosure
Accounting.

A.            Access.  Business Associate will promptly upon Recipient’s or its
Subsidiary’s request make available to Recipient, its Subsidiary, or, at
Recipient’s or such Subsidiary’s direction, to the individual (or the
individual’s personal representative) for inspection and obtaining copies any
PHI about the individual which Business Associate created for or received from
Recipient or its Subsidiary and that is in Business Associate’s custody or
control, so that Recipient or its Subsidiary may meet its access obligations
under 45 Code of Federal Regulations § 164.524.

B.            Amendment.  Upon Recipient’s or its Subsidiary’s request Business
Associate will promptly amend or permit Recipient or its Subsidiary access to
amend any portion of the PHI which Business Associate created for or received
from Recipient or its Subsidiary, and incorporate any amendments to such PHI, so
that Recipient or its Subsidiary may meet its amendment obligations under 45
Code of Federal Regulations § 164.526.

C.            Disclosure Accounting.  So that Recipient or its Subsidiaries may
meet their disclosure accounting obligations under 45 Code of Federal
Regulations § 164.528:

1.             Disclosure Tracking.  Business Associate will record for each
disclosure, not excepted from disclosure accounting under Section V.C.2 below,
that Business Associate makes to Recipient or its Subsidiaries of PHI that
Business Associate creates for or receives from Recipient or its Subsidiaries,
(i) the disclosure date, (ii) the name and member or other policy identification
number of the person about whom the disclosure is made, (iii) the name and (if
known) address of the person or entity to whom Business Associate made the
disclosure, (iv) a brief description of the PHI disclosed, and (v) a brief
statement of the purpose of the disclosure (items i-v, collectively, the
“disclosure information”).  For repetitive disclosures Business Associate makes
to the same person or entity (including Recipient or its Subsidiaries) for a
single purpose, Business Associate may provide a) the disclosure information for
the first of these repetitive disclosures, (b) the frequency, periodicity or
number of these repetitive disclosures and (c) the date of the last of these
repetitive disclosures.  Business Associate will make this disclosure
information available to Recipient or its Subsidiaries promptly upon Recipient’s
or its Subsidiaries’ request.

2.             Exceptions from Disclosure Tracking.  Business Associate need not
record disclosure information or otherwise account for disclosures of PHI that
this Addendum or Recipient or the relevant Subsidiary in writing permits or
requires (i) for the purpose of Recipient’s or its Subsidiaries’ treatment
activities, payment activities, or health care operations, (ii) to the
individual who is the subject of the PHI disclosed or to that individual’s
personal representative; (iii) to persons involved in that individual’s health
care or payment for health care; (iv) for notification for disaster relief
purposes, (v) for national security or intelligence purposes, (vi) to law
enforcement officials or correctional institutions regarding inmates; or   (vii)
pursuant to an authorization; (viii) for disclosures of certain PHI made as part
of a Limited

4

--------------------------------------------------------------------------------


 

Data Set; (ix) for certain incidental disclosures that may occur where
reasonable safeguards have been implemented; and (x) for disclosures prior to
April 14, 2003.

3.             Disclosure Tracking Time Periods.  Business Associate must have
available for Recipient and its Subsidiaries the disclosure information required
by this section for the 6 years preceding Recipient’s or its Subsidiaries’
request for the disclosure information (except Business Associate need have no
disclosure information for disclosures occurring before April 14, 2003).

VI.           Additional Business Associate Provisions.

A.            Reporting of Breach of Privacy Obligations.  Business Associate
will provide written notice to whichever of the Recipient or its Subsidiary for
which the relevant PHI was created or from which the relevant PHI was received
of any use or disclosure of PHI that is neither permitted by this Addendum nor
given prior written approval by Recipient or the relevant Subsidiary promptly
after Business Associate learns of such non-permitted use or disclosure. 
Business Associate’s report will at least:

(I)                                     IDENTIFY THE NATURE OF THE NON-PERMITTED
USE OR DISCLOSURE;

(II)                                  IDENTIFY THE PHI USED OR DISCLOSED;

(III)                               IDENTIFY WHO MADE THE NON-PERMITTED USE OR
RECEIVED THE NON-PERMITTED DISCLOSURE;

(IV)                              IDENTIFY WHAT CORRECTIVE ACTION BUSINESS
ASSOCIATE TOOK OR WILL TAKE TO PREVENT FURTHER NON-PERMITTED USES OR
DISCLOSURES;

(V)                                 IDENTIFY WHAT BUSINESS ASSOCIATE DID OR WILL
DO TO MITIGATE ANY DELETERIOUS EFFECT OF THE NON-PERMITTED USE OR DISCLOSURE;
AND

(VI)                              PROVIDE SUCH OTHER INFORMATION, INCLUDING A
WRITTEN REPORT, AS RECIPIENT OR THE RELEVANT SUBSIDIARY MAY REASONABLY REQUEST.

B.            Amendment.  Upon the effective date of any final regulation or
amendment to final regulations promulgated by the U.S. Department of Health and
Human Services with respect to PHI, including, but not limited to the HIPAA
privacy and security regulations, this Addendum and the Agreement will
automatically be amended so that the obligations they impose on Business
Associate remain in compliance with these regulations.

In addition, to the extent that new state or federal law requires changes to
Business Associate’s obligations under this Addendum, this Addendum shall
automatically be amended to include such additional obligations, upon notice by
Recipient or its Subsidiaries to Business Associate of such obligations. 
Business Associate’s continued performance of services under the Agreement shall
be deemed acceptance of these additional obligations.

C.            Audit and Review of Policies and Procedures.  Business Associate
agrees to provide, upon Recipient request, access to and copies of any policies
and procedures developed

 

5

--------------------------------------------------------------------------------


 

or utilized by Business Associate regarding the protection of PHI.  Business
Associate agrees to provide, upon Recipient’s request, access to Business
Associate’s internal practices, books, and records, as they relate to Business
Associate’s services, duties and obligations set forth in this Addendum and the
Agreement(s) under which Business Associate provides services and/or products to
or on behalf of Recipient or its Subsidiaries, for purposes of Recipient’s or
its Subsidiaries’ review of such internal practices, books, and records.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE C

 

EXPENSE ALLOWANCE FOR ADMINISTRATIVE SERVICES

 

1.     Calculation for 2004.  The Service Costs and Overhead Expenses combined
for calendar year 2004 are projected to be $66,667 per month, and will be paid
by Company at that rate, subject to paragraph 1(d) below of this Schedule C. 
Direct Expenses for 2004 are expected to be $200,000.

(a)           Service Costs.  Service Costs for 2004 were projected based on
time studies during the fourth Quarter of 2003 for functions that directly
support the ongoing servicing of the business. Examples of these functions
include but are not limited to Claims Management, Actuarial Valuation, Finance,
Legal and all other functions necessary and appropriate for the administration
of the Insurance Contracts.

(b)           Overhead Expenses.  Overhead Expenses, including all overhead
related to relevant business and corporate functions, are and will be allocated
to all product lines.  Corporate functions that are not associated with those
product lines, such as business development, marketing, and sales are excluded. 
Expenses for the remaining business and corporate support functions are totaled
and then allocated to the product lines based on reserves.

(c)           Direct Expenses.  Direct Expenses will be billed directly to
Company at cost.

(d)           True-up Procedure.  At the time of the preparation of the Annual
Study for 2005 (as set forth below in paragraph 2(a) of this Schedule C), a
similar study shall be prepared for 2004 (the “2004 Study”) and submitted to the
Company in accordance with paragraph 2(a) of this Schedule C.  The Company shall
pay or be credited for, as the case may be, any differential between (i) the
combined Service Costs and Overhead Expenses from $66,667 per month for the
period from the Effective Date of this Agreement until December 31, 2004 and
(ii) the combined Service Costs and Overhead Expenses identified in the 2004
Study for the period from the Effective Date of this Agreement until December
31, 2004.

2.     Methodology For Subsequent Years.

(a)           Service Costs and Annual Expenses.  Service Costs and Overhead
Expenses will be adjusted for the year beginning January 1, 2005 and every year
thereafter during the term of the Agreement based on an annual cost/time study
(the “Annual Study”).  The first Annual Study will be provided within sixty (60)
days prior to January 1, 2005 and prior to the beginning of every calendar year
thereafter during the term of this Agreement.  The Administrator shall prepare
and deliver to the Company the Annual Study setting forth the projected Service
Costs and Overhead Expenses for the next calendar year, together with all
supporting data used in preparing the Annual Study and work papers, in
reasonable detail, setting forth the determination of such projected Service
Costs and Overhead Expenses for the next calendar year.  Following the delivery
of the Annual Study, the Administrator shall (a) provide to the Company copies
of such additional work papers and other documents relating to its preparation
of the Annual Study as the Company or its designated representative may
reasonably request, including,

 

7

--------------------------------------------------------------------------------


 

without limitation, claims files and practices; and (b) cooperate with, and make
its personnel and facilities reasonably available to, the Company and the
Company’s designated representative for the purpose of providing such other
information as the Company or the Company’s designated representative may
reasonably request concerning Annual Study documents and the calculation of the
projected Service Costs and Overhead Expenses. The Company shall pay the
projected Service Costs and Overhead Expenses set forth in the Annual Study for
the applicable calendar year (on a monthly basis as set forth herein), provided
that in the event that the Company disputes the amount of the projected Service
Costs and Overhead Expenses set forth in the Annual Study, then the dispute
shall be resolved in accordance with Article XV of this Agreement.

(b)           Direct Expenses. Direct Expenses will continue to be billed
directly to the Company at cost.

3.     Invoicing and Payments:

(a)           Invoices.  The Administrator shall submit an invoice to the
Company on a monthly basis for the Services Costs and Overhead Expenses relating
to the Administrative Services provided during the prior month.  The
Administrator shall include the information and prepare the invoice in the form
as reasonably requested by the Company and agreed to by the Administrator.  The
Administrator shall submit to the Company, whether on a monthly basis or
otherwise, an invoice for the Direct Expenses relating to the Administrative
Services, together with copies of receipts and other verification agreed to by
the parties, as the Administrator receives invoices for those Direct Expenses.

(b)           Payments.  All payments, due and payable by the Company to the
Administrator, will be made within seventy-five (75) days of the Company’s
receipt of an invoice applicable to such payments (“Payment Date”).  The Company
shall use its good faith efforts to provide the Administrator as promptly as
practicable with the details of any objection it may have to any invoice, but
any failure to provide such details shall not foreclose the Company’s right to
dispute such invoice.  The Company shall pay the part of any invoiced amount
that is not in dispute by the Payment Date.

(c)           Method of Payment.  The method of payment shall be by electronic
fund transfer to the Administrator’s designated bank account or such other
manner as agreed upon by the parties.

 

8

--------------------------------------------------------------------------------

